    Case 6:18-cv-01846-MC          Document 1-1    Filed 10/18/18     Page 1 of 87




balance,    hallucinations,   slurred   speech,   heightened    confusion,    exhaustion,

disorientation, constant irritability and forgetfulness. British agents involved in the

interrogation of suspects rely heavily on this method as it makes the extraction of

information from prisoners easier.

Torture Techniques

Torture basically incorporates any act used to cause pain and suffering of a captive with

the intent of orchestrating severe punishment, obtaining a confession, coercing

individuals to take on a given viewpoint or enforcing behaviour modification. Torture is

an ancient technique often favoured for its aid in interrogations. Usually the inflictions

made on an individual result in bruises, weeping wounds or breakages to the skeleton.

MCs, for obvious reasons, felt that prisoners of war could effectively be coerced into

disclosing intelligence information through fear for their lives. The torture of enemy

troops has always been deemed beneficial becaus_e even the smallest details of

information can turn a war around and gain the captor a substantial advantage.

Strategies utilised included the following.

   1. Stretching. Parts of the body are pulled and strained beyond their full range of

       motion, causing uncontrollable spasms of pain within the joints and muscles. This

       can be achieved using the old-fashioned rack, placing ropes on the wrists and

       ankles so the body is fully suspended and taut.

   2. Cutting, piercing, burning and scolding. This is a slow form of torture where the

       pressure of discomfort is gradually applied under verbal interrogation. Naked

       flame, hot coals, heated iron rods and a range of instrumental knives and pins
   Case 6:18-cv-01846-MC          Document 1-1      Filed 10/18/18     Page 2 of 87




      are applied to sensitive parts of the body. Skin gradually sizzles and cuts fester,

      leaving flesh raw and splotched. Cutting and burning are century-old techniques,

      valued because the instruments used are cheap and easy to come by, and most

      British soldiers carry matches and knives as a basic utility. Ml6 dona€™t value

      this highly as a preferred technique because permanent marks of disfigurement

      are clearly noticeable and wounds caused by cutting and burning, if left

      uncleansed, turn sceptic.

   3. Starvation. The captive is denied food and water. The body left without basic

      sustenance begins to deteriorate. Within one to two weeks the captive is

      desperate to divulge information that the captors have requested; anything to

      relieve the demoralising, painful and desperate suffering of dehydration and

      malnutrition.

   4. Electrocution. Electrocution is utilised because it doesna€™t leave cuts or

      abrasions to the body, and the intensity can be amplified and decreased using a

      remote control. The use of electrocution as a torture technique is illegal in most

     . nations but is utilised on civilians in the form of an electroshock stun gun or taser

      gun by American and UK police forces.

Hypnosis

Hypnosis is a state of mind which is induced using concentrated focus and thought

aided by the guidance of an interrogatora€™s reassuring and convincing voice. Visual

stimulation, physical movement, external noise and environmental influence are

restricted so that verbal suggestions are easily assimilated into the targeta€™s
    Case 6:18-cv-01846-MC            Document 1-1      Filed 10/18/18         Page 3 of 87




subconscious mind. It is hoped that, once the target leaves the hypnotista€™s

presence, the information assimilated into the subconscious mind will be recalled by the

brain at relevant intervals. The target then believes the knowledge/information which

pops up from his subconscious is the ultimate truth and follows this truth as a gut

reaction without questioning its logicality. MCs often administer drugs to help induce

heightened hypnotic states.

As with all mind control techniques, it is the careful mixing of various applications, i.e.

LSD, hypnosis and torture or sleep deprivation, brainwashing and concentrated

interrogation which makes mind control a worthy adventure.

 Symptoms of Electromagnetic Torture:


 Severe pins and needles                      Prickly burning sensations


 Heightened body temperature                  Increased heart rate


 Back strain                                  Chronic headaches


 Involuntary hand, finger and toe movements   Stomach cramps


 Spot blanking of memory                      Harassment of the       auditory   hearing with

                                              ringing, clicking and buzzing


 Repeated spasms and contracting of muscles   Bleeding and discharge from the nasal cavity

 and tendons within the body




       Electromagnetic torture is unique as it is performed without the necessity of

incarceration, so MCs needna€™t be in close proximity. The victim may, in fact, be over 5,000
    Case 6:18-cv-01846-MC            Document 1-1        Filed 10/18/18      Page 4 of 87




miles away on a distant continent. The greater advantage is that the victim cana€™t escape his

tormentor.



This is what happens with the Project Star Gate weaponry in todays form. The system tracks the

individual, their thoughts, body functions, friends, family, and environment, locks onto their

nerves, brain, body, environment, and tortures and remotely controls them all while Congress,

police, businesses, judges, and others go about their business and deny possessing or knowing

about the program, thereby allowing torture and killings in stealth. Algorithms control the lasers

scanning and hitting the target, meaning little human intervention is needed.




                     The Executive Summary:

             Neuropsychological and Electronic

                    No-Touch Torture Report


Based on "The Torture Memos" and the Senate Intelligence Committee's Declassified "Torture

                                             Report"



                         By Robert Duncan, A.B., S.M., M.B.A., Ph.D.
     Case 6:18-cv-01846-MC               Document 1-1         Filed 10/18/18        Page 5 of 87




                                                 04/2015




Download: PDF, DOCX I Visit d1rnbertduncan.com.



Torture is a horrific topic and most minds will turn away from it because it can't be comprehended that

humans can be motivated, or computer programs can be run to do this to other sentient beings. Just when

we believed we were becoming more civilized as a culture, the technology for torture has advanced more

than a hundred fold in recent decades.

This summary will get into 'the minds of the dishonorable monsters' of the psychology of torture. Those

like Dick Cheney who helped authorize it under certain administrations and regimes of the U.S.

government which have been proven to be criminal under U.S. law, treaties, and the International

Criminal Court. There are many people involved in the conspiracy and cover-up including General

Hayden.

The full report discloses the spectrum of techniques of interrogation and torture used by the U.S. and its

allies. The United States government will officially deny the claims of this "no-touch torture report" but

in time it will stand firm.

The technologies used are still classified as state secrets and will not be discussed in this summary. The

torture methods have been leaked through thousands of American citizens who have survived the

no-touch torture programs. The research and testimony has been accumulated since 2002 and merely used

as examples but the names of the victims are withheld.

This report will not use skewed, misleading language such as "enhanced interrogation" to describe the

torture techniques.
     Case 6:18-cv-01846-MC              Document 1-1          Filed 10/18/18        Page 6 of 87




Why torture? The CIA claims it works. The assumption is that it works to gain actionable intelligence.

Torture is often used for revenge, punishment, interrogation, and behavior modification. In other terms

torture is used to remove the continuity of thought to confuse the target to reveal information, erase brain

patterns such as values and beliefs, or to break down the human spirit to make them submit and obey their

handlers.

The downside of torture is that the countries that do it lose "moral soft power" in world politics. Without

due process, over 25% of those reported in the Senate Torture Report were declared innocent Blowback

is always a repercussion of torture. Torture often takes a long time to affect the target from months to

years. Torture has shown to be unreliable except for getting false confessions and bad information but the

U.S. and its allies are improving on their tactics and techniques.

The purpose ofthls report is to draw the parallels between physical torture techniques and no-touch

torture methods used in secret by governments who possess the technologies that still go on today. This is

a brief summary of offensive psychological and information warfare methods using traditional methods

and modern cybernetic techniques while exploring hyper-game theory to walk the target to the desired

path: leak intelligence, commit assassinations, or change beliefs.




                              Numerated Torture Methods for

                        Interrogation and Behavior Modification

(A comparison between physical and no-touch torture tactics)

1.      Induction of Depressive/Manic states

The idea is to shake up the emotional states of the target because different information can be accessed at

each state. Making the target feel despair and helplessness is the objective. This cycle of hope building
     Case 6:18-cv-01846-MC                Document 1-1          Filed 10/18/18         Page 7 of 87




and then breaking is done in many ways. The techniques between the physical methods and the no-touch

technological methods are similar. Speech is very important during this process of emotional

manipulation. Such examples are, "We have imprisoned you without due processes or hope of it. You are

indefinitely detained." Hope building examples include, "Sorry. We have mistaken you for someone else.

You will be compensated for false imprisonment and torture." The main difference between the

cybernetic technology and physical is that emotional state clusters can be entrained into the target mind

which speeds up the process. The communication is done differently but perceived as human speech. In

the no-touch torture methods it is helpful if the target is labeled with mental illness that is being created

for discrediting purposes so as not to draw human rights groups' attention.




2.      Memory Erasure

The military and CIA have been researching memory erasing drugs for half a century. The focus of this

summary report is on interrogation. Memory erasure is an important technique during interrogation. It is

used in combination with sleep deprivation. There are many drugs that have been developed for physical

memory erasure. One such interrogation method requires acquiring information from the target while on

these drugs and recording the subject. After a sleeping cycle, the interrogator claims that the target has

confessed. Of course the target remembers nothing of their conversation. The interrogator will play

samples of the subject's conversation back to them making the subject believe that the interrogator knows

more than they do. Similar techniques are used in the wireless, no-touch torture and interrogation

programs. The cybernetic methods of memory erasure have additional purposes. The memory erasure can

be used on the cybernetic target to make the target believe people have broken in and moved their

belongings. While physical black bag jobs do occur, it is a way to make the target more paranoid.




3.      Electricity and Shocks
     Case 6:18-cv-01846-MC                  Document 1-1      Filed 10/18/18        Page 8 of 87




Pain and fear of death are common tactics during interrogation. Shocking by electricity is a traditional

method of torture and exposed in the CIA's secret prisons. Shocking the testicles and nipples are the most

common due to their sensitivity. Interestingly, the thousand of interviews of no-touch torture involves

"stings" and "shocks" to various parts of their bodies over long durations.




4.       Fear and Terror

There are many techniques to induce extreme fear in the target. In physical renditions dogs, power drills,

guns, insects, mutilation, blow torches, water boarding, suffocation, mock burials, and mock executions

are just a few the United States government have used. Remember that many targets of torture die from

the physical effects. It is torture to death.


Let us compare the no-touch torture methods used to inflict the same terror and mental anguish. In

several of these techniques the target needs to hear their handler's voice. This report does not describe the

technologies used to broadcast voices to the target at a distance. While the subject can be broadcast

mental images to their mind using hypnosis and other suggestions as well as visual entrainments, the

more invasive controls of the brain manipulation technologies can be used to entrained the brain's

autonomic nervous systems such as not breathing causing the target to not be able to sleep from fear of

suffocation equivalent to water boarding. The neural linguistic programming can add fears such as heart

attack, stroke, and cancer threats. Even motor cortex mapping can cause twitches in any part of the body.

One example used a swift neck movement with a voice transmission, "We are trying to break your neck."

Directed energy effects such as Active Denial System can make the target feel that they are on fire

indefinitely without the target dying from bums. Maximum pain and torture weapons have been evolving.

Every drug effect can be artificially induced into the target mind including those of poisons.




5.       Imprisonment and Isolation
     Case 6:18-cv-01846-MC                Document 1-1           Filed 10/18/18         Page 9 of 87




Isolation is commonly used as punishment in prisons. Many whistleblowers like Bradley Manning suffer

this condition. In soft interrogation it is used to get the target to talk to their interrogator since humans

have the need for companionship. In no-touch torture the target is driven from their friends and family

using different techniques in order to isolate them so that tl1e electronic mind control has more effect on

their psyche. Like in Guantanamo, the target becomes isolated losing their job and medical care. Part of

the method involves slander in their community. They end up on the most part in poverty and paranoid

about doctors and other people from false correlations that are purposefully induced into their lives.

Isolation is also a form of sensory deprivation which will be discussed later. Days and weeks lose their

meaning.




6.      Sexually Disturbing Tailored Pornography

The Summary ofthe Senate Torture Report disclosed the disgusting revelations that in the secret torture

prisons the targets were forced to perform homosexual acts on each other against their will and religion in

order not to be beaten or killed. This is a common break down tactic of belief systems and the human will.

In no-touch torture the techniques are more psychologically specialized for each target. Most common

examples include homosexual targets ,that are forced with voices that are derogatory to their lifestyle and

similar mental images. Almost all targets are forced to view child pornography in their minds. And vice

versa is true, that heterosexual targets are forced to view homosexual sexual acts like in the secret U.S.

torture prisons.




7.      Mutilation

Also mentioned in the declassified report on torture was mutilation of the human. Cutting the naked

target's penis and scrotum, pulling nails or teeth is common. In no-touch torture mutilation is done by

trickery. Let us look at a couple examples. There have been several targets who believed that the
     Case 6:18-cv-01846-MC               Document 1-1          Filed 10/18/18        Page 10 of 87




microwave hearing effect and other voice induction methods were done by microchips implanted in their

teeth or ears. They had all their teeth pulled because they believed it was a technology called bone

conductance. Others have poked out their ear drums in the belief they had micro implants in their ears.

There are many more examples of trickery used to make the targets mutilate themselves.




8.      Personal and Spiritual Defamation

In physical torture the CIA and other groups use propaganda and defamation of character for those they

oppose. For detainees they try to disenfranchise the target from their religion. They will defecate on their

Bible or Koran for example. They might say, "Why is your God not saving you?" In no touch torture and

behavior modification they might try to make an atheist believe in god. It is just a mechanism to alter

belief systems for control and experimentation. Perhaps the target may wish to confess their secrets to a

''voice of god weapon". Information warfare covers the gamut of electronic communication as well. The

government training exercise uses language like "befriend", "infiltrate", "mask/mimic", "ruse", "set-up",

"disrupt", "create cognitive stress", ''use deception", "ruin business relationships", and "post negative

information on appropriate forums" - in a malicious effort to target bloggers, activists, journalists, social

event organizers and anyone else deemed to be a 'emerging leader' or voice in the public sphere.




9.      Psychological Intimidation

This is a topic for a target at the beginning of the trials and programs. Physical break-ins are common

even if the target has an alarm system. The NSA has used stalking of foreign officials in the past for

economic gain. The FBI does black bag jobs to invade a home without a warrant. The point is to let the

target know they are being watched and to increase their paranoia. The NSA easily hacks all computer

systems and causes harm to the victim's intellectual property and their relationships from that endpoint. In

the no touch torture false correlations between pain and a neighbor coming home can be induced.
      Case 6:18-cv-01846-MC              Document 1-1          Filed 10/18/18         Page 11 of 87




10.     Rape

Rape is a common practice in torture. It causes much psychological trauma. In the United States methods

of rape in their military and CIA secret prisons it is often relabeled. It is commonly done by prods but

''rectal rehydration" is the more common misnomer. Often they call it forced feeding through the rectum

but it is meant to induce psychological scaring and trauma. Several have died from the technique due to

rectal bleeding. In no-touch torture the psychological trauma of simulated rape takes on different forms.

Using technique often called EEG-heterodyning the targets will receive molestation effects of their

genitals. In men this can be the anus and genitals. Similarly women can be wirelessly raped by the

analogous function of perception.




11.     Dietary Manipulation, Forced Weakness and Sickness

The idea behind dietary manipulation is to weaken the target. This is easily done in a physical setting but

in no-touch the hunger trigger needs to be suppressed. Sometimes a false correlation between eating food

and sickness is induced to make the target believe they are being poisoned. However, poisoning is

common in physical renditions too.




12.     Repetition

Verbal breakdown is most important during interrogations and torture. Obviously speaking the language

of the target is necessary. This is why there are interrogators in all languages. Repetition is an important

neural linguistic programming interrogation tactic to influence the target mind. During the breakdown

process, threats to kill and to torture the target's family or friends are common. Repetitious questioning

and breakdown phrases are automated in both the physical and no-touch versions of torture. An

interesting technology that is used for no-touch torture is called chatter bots. Chatter bots, an artificial
      Case 6:18-cv-01846-MC             Document 1-1           Filed 10/18/18         Page 12 of 87




intelligence program, automate much of the repetition so that the interrogators don't drive themselves

crazy during the neural linguistic torture and programming phases. Let us not forget the Chinese Water

Torture, a single drop of water on the forehead of the detainee for months. Repetition is a form of torture.




13.     Sensitization of Pain Impulses

While the reverse can be obtained, optimizing perceived pain and misery is the objective in torture. Each

trauma adds to the overall misery throughout life. Optimization of pain has been studied by the military

and intelligence agencies. In the past the CIA has used drugs such as LSD to enhance fear and terror in

the subject. Other methods such as hypnosis can increase perceived pain and the power of suggestion

such as telling the subject his pinky finger is going to be cut off before it is done. In no-touch torture the

same psychological manipulations are exerted. Subliminal and overt suggested are often told to the

subject before the directed energy or EEG heterodyning pain inductions in order to maximize their

effectiveness.




14.     Sensory Overload and Deprivation

Again, this technique of overloading or depriving the human of sensory stimulus is ubiquitous in torture

around the world not just in U.S. secret prisons. Torture subjects in the United States have reported the

use ofrepetitive bad music and noise campaigns. An unusual torture technique used in the U.S. secret

prisons was of a use of a plastic suit filled with ice while they beat the target. Ultra bright lights for days

on end in the prison and hot/cold temperature changes in the environment are frequent. In no-touch

torture, the target's brain is forced to release dopamine which causes pupil dilatation. This acts as a

sensory overload. For example the non-lethal microwave weapons research done by a professor in

University of Nevada has shown this capability. Body metabolism can be altered with these weapons

causing cold and hot flashes. Targets of no-touch torture often hear endless tinnitus.
      Case 6:18-cv-01846-MC              Document 1-1           Filed 10/18/18         Page 13 of 87




15.     Sexual Humiliation and Lack of Privacy

Often used in common prisons is a lack of privacy. It is both necessity for security and a form of sexual

humiliation. Also in prison many people are raped. No-touch torture offers the same sexual humiliation

and lack of privacy by using through wall radar, cameras, and EEG visual cloning to let the target know

they are being watched. Degrading comments are often used on the no-touch torture subjects while they

are naked or in the bathroom.




16.     Maximum Sensory Pain Techniques

Basic torture involves brutalization, i.e. physical strikes, kicks in the groin, pepper spray or tear gas, etc.

Anything that involves maximum pain is the objective. Amazingly, these same basic tortures can be done

wirelessly into the human mind. All forms of sickness have been reported without any real illness behind

the suffering. All suffering can be entrained into the minds of no-touch torture subjects.




17.     Sleep Deprivation

This is the number one torture method along with the popularity in the press of water boarding. This is

done in every country that uses torture. The United States is number one in torture since they are currently

the world's only superpower. A repetitive sleep deprivation cycle is generally done 180 hrs/7.5 days at a

time in the physical renditions, or in no-touch torture five days awake and two days of sleep. Sleep

deprivation accomplishes the objective of memory loss during interrogation and induces hallucinations

which help with the interrogation process. In behavior modification and programming it is necessary too.




18.     Stress Positions
    Case 6:18-cv-01846-MC               Document 1-1           Filed 10/18/18        Page 14 of 87




Keeping detainees handcuffed above their head and to walls so that they must stand for days is a common

ploy in torture. These types of poses are called stress positions. They can be mimicked in no-touch

torture. An example of one such trick requires the target to believe they can deflect radar energy using

pots or pans and that it is directional. The target is being given an ample amount of pain until their hands

and arms are spread apart holding the pans trying to block the signals. They must maintain that position in

order to get any relief from the torture signals. However the stress position itself is physical torture. Often

accompanying this technique are voices saying to the target, "You are doing it to yourself."




We will finish off this summary of U.S. and its allies' torture, interrogation, and behavior modification

experimentation with ideas of why they are done to the general public and falsely accused detainees.

Anyone can be put into these programs. Justice and rule of law does not exist at the highest levels of

government. Treaties are worthless because the #1 agreement in the rules of war, a ban against torture, is

not obeyed. This creates a more brutal and barbaric society lead by example.

No-touch torture uses the same interrogation tactics as physical interrogations but with some new twists.

Techniques such as "Jeff and Mutt" a.k.a. "Good Cop Bad Cop" are used. The bad cop tortures the target

and the good cop tries to gain their trust. In mind control, trust games are commonly employed to

manipulate the beliefs of the target. Creating hatred of groups through false correlations and deception is

a common CIA method of trickery.

Tn the CTA programs, the target is put through these phases as written in the documentation, "Disorient

and confuse the target. Use them for our purposes, and then dispose of them in any way possible." We can

only surmise by our sample set of a thousand people what "dispose" means: prison, suicide, or perhaps a

mental hospital. Coercing and torturing people to suicide is very common. Both tactics in physical or

no-touch torture involves plausible deniability.
    Case 6:18-cv-01846-MC                 Document 1-1         Filed 10/18/18        Page 15 of 87




The no-touch interrogations are better than physical rendition techniques for exposing support networks.

Traditional NSA tracking of email and phones calls are useful but if the targets are taken into a secret

prison they can't contact their networks. In no-touch torture, the target will contact everyone who might

help them. Then those relationships can be destroyed to isolate the target. All these techniques rely on the

target having a fear of death and pain.

Deception is very important during interrogation. In physical interrogations the targets are often drugged.

This creates the confusion necessary to pull off certain trickery. In terrorist interrogations, for example,

the CIA uses fake newspapers to make the target believe whatever event they were suspected of plotting

had already happened, obviously looking for a confession. Sometimes the government in charge of the

torture is loo~ng for a political gain through a false confession. None-the-less false flag operations are

commonly used in both forms of torture and interrogation. The trick is to make the target believe another

foreign country is doing it to them. In no-touch torture the trick is to make them believe someone related

to them is behind their suffering.

Voice transformation and morphing is an interesting technology also used in both physical and wireless

interrogations. It is a form of deception used against a target to trick them into believing that they are

speaking to real people that they know. It has been used in war to trick generals. Obviously spoofing

email and other identities on internet forums can be used in this manner too.

Finally, the topic of human experimentation for improving weapons, torture, interrogation, and social

disruption methods will be breached. Most of the techniques mentioned above work most effectively if

the target has no SERE training (Survival, Evasion, Resistance and Escape) or psychological

understanding of the methods to influence the human mind. Unfortunately, every sample point in the

world's society needs to be studied to improve the weapons systems. This is why many random people

are put into the torture and mind control experiments. There are some devious uses of a secret army of

remote controlled assassins in every country in the world. The samples must include different education,
    Case 6:18-cv-01846-MC               Document 1-1          Filed 10/18/18        Page 16 of 87




language, culture, and economic factors. Obviously, silencing dissidents, oppositions of political parties,

and whistleblowers are included in the lists of applications. The most disturbing of the trends in torture is

testing and improving it. No-touch torture is much more complex than physical torture. Testing design

flaws and weaknesses of the signal intelligence is one reason why it is necessary to test on innocent

targets. Often the subject will be taunted by the statement, "Try to stop us." This statement forces the

torture subject to try to figure out shielding and jamming techniques to stop the wireless torture and helps

the weapons designers to improve on the system.

However, the psychological and perceived physical pain is only half the story with no-touch torture. It

also involves a set of scripts, mind games if you will, to walk the target to murder and/or suicide. This is

called "Hyper Game Theory". It is used in war games to determine how to control your enemies and

targets. Game Theory can be used on governments, individuals, or for determining propaganda to alter

cultures. The experiments on the public provide a means to test the efficacy of these scripts and determine

under what circumstances to use them.

One last comment on why "We must guard against the acquisition of unwarranted influence, whether

sought or unsought, by the military industrial complex" as President Eisenhower warned. During these

torture programs run by the United States and its allies, accurate "truth" data points need to be used to

judge the efficiency of the interrogation methods. This is why there is a dispute between the CIA and

Senate Intelligence Committee reports about the usefulness of torture. Subterfuge by the CIA hacking into

the senate oversight committee's computers is a big deal; a rogue agency has been formed. Data fusion

centers, Homeland Security Data Fusion Centers, NSA, and FBI collect data on Americans. This data in

turn is used during torture and interrogation of Americans in no-touch torture.




Dr. Seth Farber PhD confirms I'm a victim, had experimentation done too:
    Case 6:18-cv-01846-MC           Document 1-1      Filed 10/18/18      Page 17 of 87




"Seth Farber, Ph.D.

172 W 79th St, #2E

New York, N.Y. 10024

646-707-3693

seth 17279@aol.com

www.sethhfarber.com


5/23/16



To Whom It May Concern




I am a psychologist, a therapist and an author.



I had talked to Todd Giffen numerous times on the phone for counseling this past year. I

concluded that Todd was a victim of non-consensual experiments with directed energy

technology-"no touch torture." I had been consulted by numerous targeted individuals, and read

books on this advanced technology by whistleblowers like Robert Duncan Ph.D (author of

Soul-Catchers, Vol 2) who had helped develop this technology, not knowing it would be used on

American citizens.



Thus despite the unusual nature of Todd's allegations, and because I determined he was not

paranoid, I concluded his account was true. He has been diagnosed by over 7 psychologists

who confirmed he is not psychotic but suffers from TBI, and PTSD from the torture and targeting

he's experienced.
   Case 6:18-cv-01846-MC           Document 1-1       Filed 10/18/18     Page 18 of 87




We met when he was in NYC last week and we discussed his on-going trauma as a result of

continued targeting by law enforcement and agents of the military.



He constructed a website that extensively documents the nature and criminal application of this

technology on unwitting individuals. See obamasweapon.com and drrobertduncan.com. My

understanding is employees and officials in Washington DC have stalked and harassed Mr

Giffen, during the past few months he has been in Washington, DC.



Feel free to phone me.



Thank you,




Seth Farber, Ph.D."



"Seth Farber, Ph.D.

172 W 79th St, #2E

New York, N.Y. 10024

646-707-3693

seth 17279@aol.com

www.sethhfarber.com


March 9th 2018


To Whom it May Concern,
    Case 6:18-cv-01846-MC           Document 1-1        Filed 10/18/18       Page 19 of 87




  I am an author, psychologist and human rights activist.


  I have known Todd Giffen since 2014 when he first consulted me for psychological

counseling.


 Todd makes a credible argument that he is a Tl- a targeted individual-subjected to various

kinds of "no-touch torture," including harassment by cybertronic and directed energy weapons.

These weapons were developed by the US military and are criminally, covertly, used against

persons (Tis) by the US government or by rogue groups with government connections. Todd is

also a victim of "group stalking"--a tactic used by agencies of US government often in

cooperation with local law enforcement.


 As an anti-torture constitutional rights activist and educator, Giffen has traveled from his home

base with his relatives in Oregon to Washington D.C. and New York City where he has an

apartment in public housing.


I have collaborated with Giffen to expose the human rights violations committed overtly by the

mental health system and covertly by agencies of US government. I believe Giffen has been

victimized by both of these associations. Giffen is a highly intelligent and extremely well read

individual-an autodidact- who is an excellent public speaker. We have appeared on radio and

in public forums together (e.g. Left Forum)-often with Dr Lauren Tenney. Recently he was

interviewed for a show that will appear on the History Channel.


Although Giffen is a high functioning person he has chronic mental and physical disabilities as

a result of attacks of him in past and present. He has report from neurologists that document his

disabilities.
    Case 6:18-cv-01846-MC            Document 1-1        Filed 10/18/18      Page 20 of 87




At this time Giffen is still being subjected to unrelenting attacks, which are increasingly

stressful for him-If they continue, as they undoubtedly will, I fear his health may be seriously

endangered. Urgent assistance is needed. Therefore I continue to support, as I have since

2014, Mr Giffen's petitions for legal aid, government funding and medical assistance. I also

support his request for political asylum.


Please contact if further information is needed,


Sincerely


Seth Farber, Ph.D."


Dr. Seth Farber PhD has compiled much public research, book publishing's, and info about

these abuses:

https ://everyd ayconcerned.net/2016/12/ 12/seth-farber-ph-d-the-psych iatri c-metanarrative-target

ed-individuals-and-the-deep-state-a-response-to-the-new-york-times/




James Fry Military Intelligence confirms I'm a victim:




"12\17\16




James Fry




Witness for Todd Giffen



To whome this may concern,,,
    Case 6:18-cv-01846-MC           Document 1-1       Filed 10/18/18     Page 21 of 87




From time to time while I spent time with Todd Giffen in Washington DC. During that time, both

he and I were followed by various federal employees, who at times would harass Todd with

whistling noises. The keys to my car were stolen by African immigrant security guards at the

Labor office off Constitution AVE., mock attacks and assassinations were carried out against us,

as were threatening gestures taken by federal employees with umbrellas. We also observed

unknown individuals taking adopted children from the Congo into the office of Senator Lindsey

Graham, and afterwards one of the minors simulated oral sex with one of her minders as he

stood outside of Graham's office after he was in the office for quite some time. Todd Giffen was

also targeted with directed energy as we were driving in the Capitol area causing him to vomit

multiple times. Todd in particular seems to attract the attention of federal employees which may

stem from his time of abuse in a psychiatric ward, the Oregon State Hospital. The individuals

targeting Todd are constantly harassing and stalking Todd wherever he goes.



Thank you for looking into this case,




James Fry

82nd Airborne Division

Military Intelligence"




A former US Investigative Services employee living in Eugene Oregon confirmed details about

my abuse in 2014: she knew about this technology and capability from reading it on classified

documents at her military intrlligence contractor USIS, the same guys who background checked

Aaron Alexis and Edward Snowden before their employment for the Navy/CIA/NSA, and as
    Case 6:18-cv-01846-MC             Document 1-1        Filed 10/18/18       Page 22 of 87




such recognized my symptoms of abuse that began at Oregon State Hospital. In her own words,

"you're the first person I've met that knew exactly what I saw on paper in classified form at

USIS .. they pick mental patients to experiment on, and they know they're not supposed to do it."

She confirmed the use of the weapon/surveillance system at Oregon State Hospital, but when

she reached out to my lawyers and the judges in Oregon, they blocked her and snuffed us both

out in covert legal abuses against me to silence the claims- as such none of my lawyers have

even attempted to speak to her even when she called them to back me up. This link has the full

audio recording of her coming clean to me about knowing this was all real (note: she also says if

they found out about her helping me, they'd treat her like a traitor and go after her and her

family, so she couldn't get too much more involved):

https://www.oregonstatehospital.net/d/USIS.html




COINTELPRO 2016 and beyond

PANEL1

Session: 2

Room: 2512

Time: Saturday 12pm - 1 :S0pm




COINTELPRO 2016: The New Age of Active Measures by the Post-9/11 National Security State




Abstract:

Back in the 1970s, the Senate's Church Committee, the Pike Committee in the House and

citizens in Media, PA revealed a pattern of meddling by the FBI, CIA, etc. in US domestic

politics, harassing and intimidating civil rights leaders, trade unions, and anti-war activists.
   Case 6:18-cv-01846-MC            Document 1-1        Filed 10/18/18       Page 23 of 87




During the 1980s, despite claims to the contrary, this illegal spook activity kept going. After 9/11,

spying and harassment are now bigger and more intrusive than ever. This is COINTELPRO

Stalking (COINTELPRO = COUNTER-INTELLIGENCE PROVOCATION). The old FBI methods

have been supplemented by techniques from the STASI, the East German Communist secret

police. The age of social media has become the Golden Age of Cointelpro. NSA surveillance

has been known for a decade, but what happens once dissidents are identified? NSA works

with a network of Law Enforcementlntelligence Units (LEIUs) - like the New York Red Squad,

and another network of local intelligence offices called Fusion Centers. These direct a secret

army of trolls, bloggers, disgruntled misfits, surveillance role players and others numbering in

the hundreds of thousands. The response might be gaslighting - convincing the targets they are

going insane. They plant bugs, issue slanders and threats, perform character assassinations,

and publish embarrassing material. .They slash bicycle and car tires, and misdirect deliveries.

They want you to drop out of politics. COINTELPRO 2016 must be exposed and stopped.



Diversity of Perspectives:

One perspective will come from grassroots organizers who have personally undergone

COINTELPRO harassment while organizing campaigns and other activities. A second

perspective is the history of COINTELPRO operations from the 1950s until today. A third

perspective is the input from the East German Communist secret police (STASI), which was

copied by the FBI. A fourth perspective is the virtual impossibility of mass organizing unless

CQINTELPRO is exposed and stopped.



Speakers: Webster Tarpley, Daniela Walls, Kyle McCarthy
   Case 6:18-cv-01846-MC             Document 1-1       Filed 10/18/18      Page 24 of 87




Webster Tarpley video explaining COINTELPRO2016/history of COINTELPRO/intelligence

agency/police/military/government abuses going back hundreds of years:

http://www.oregonstatehospital.neUvideo.php?id=X56HTfMcUtE


Daniela Walls of the Tax Wall Street Party discusses additional COINTELPRO information:

http://www.oregonstatehospital.neUvideo.php?id=D2RbhlQhWEY


FBI 30 year veteran and director of FBI Los Angeles and other divisions, nominated FBI director

in 1979, confirmed COINTELPRO - NSA - CIA - military intelligence abuses and targeting of

citizens is real in this affidavit: http://www.oregonstatehospital.neUd/otherfiles/gunderson.pdf


Stephen Colbert of the Late Show confirms being gangstalked by Russian Intelligence and

American Intelligence in Russia during a 2017 trip. They were remote viewing his ass hardcore.

http://www.businessinsider.com/stephen-colbert-followed-by-russian-intelligence-2017-6




"Man, it is good to be back in the USA," Colbert told his "Late Show" audience Monday night. "I

don't know if you knew this, but I was in Russia last week.




''You know who did know I was in Russia? Russian intelligence. Hardcore fans, evidently.

Followed me everywhere. Also got some attention from American intelligence. Couple guys

seemed to pop up everywhere we went."




Colbert then joked that there's someone else American intelligence should be more interested in

for their alleged Russia-related activities.
   Case 6:18-cv-01846-MC            Document 1-1        Filed 10/18/18      Page 25 of 87




"But it's important, keep your eye on a comedian while he's in Russia doing jokes," he said. "I

could be giving state secrets to the Russians. Oh, wait, someone's already got that covered.

Someone should investigate that guy."


They gangstalked Ernest Hemingway really good and remote viewed him too. Ernest

Hemingway 'driven to suicide over FBI surveillance' - the surveillance was so real they threw

him in a mental hospital to get rid of him, attempting to erase his memories with electroshock,

because they didn't want him to be able to remember.

https://www.telegraph.co.uk/culture/books/booknews/8614094/Ernest-Hemingway-driven-to-suic

ide-over-FBl-surveillance.html


"AE Hotchner said he believed the FBl's monitoring of the Nobel Prize-winning author, over

suspicions of his links to Cuba, "substantially contributed to his anguish and his suicide" 50

years ago.



Hotchner wrote in The New York Times that he had "regretfully misjudged" his friend's fears of

federal investigators, which were dismissed as paranoid delusions for years after his death.




In 1983 the FBI released a 127-page file it had kept on Hemingway since the 1940s, confirming

he was watched by agents working for J. Edgar Hoover, who took a personal interest in his

case.



Hotchner described being met off a train by Hemingway in Ketchum, Idaho, in November 1960,

for a phec;1sant shoot with their friend Duke MacMullen.
   Case 6:18-cv-01846-MC              Document 1-1        Filed 10/18/18       Page 26 of 87




Hemingway, struggling to complete his last work, complained "the feds" had ''tailed us all the

way" and that agents were poring over his accounts in a local bank that they passed on their

journey.


"It's the worst hell," Hemingway said. "The goddamnedest hell. They've bugged everything.

That's why we're using Duke's car. "'1ine's bugged. Everything's bugged. Can't use the phone.

Mail intercepted."



Later that month he was committed for psychiatric care at the Mayo Clinic in Minnesota, where

he received electric shock treatment. He attempted suicide several times before being released.



A few days after returning home to Ketchum, he shot himself in the head with his favourite

shotgun aged 61.



"In the years since, I have tried to r~concile Ernest's fear of the FBI, which I regretfully

misjudged, with the reality of the FBI file," wrote Hotchner, the author of 'Papa Hemingway'.




"I now believe he truly sensed the surveillance, and that it substantially contributed to his

anguish and his suicide," he said."


Notice how the military run psychiatric institutes like Mayo Clinic are always there to back the

government up on the abuse the citizen goes through electroshocking, drugging, and

discrediting the witness/victims as if they're crazy and the "targeting" is all a mental disorder in

the persons blood.
    Case 6:18-cv-01846-MC            Document 1-1         Filed 10/18/18       Page 27 of 87




https://www.nytimes.com/2011/07/02/opinion/02hotchner.html


The surveillance lasted all the way through Ernest Hemingway's stay in the mental hospital,

which Hemingway reported was bugged. Knowing the way hospitals are set up, the

feds/CIA/NSA had full access to him there, and all the doctors/ nurses and staff took part in

watching and sabotaging him, yet would never mention any of it in the chart notes and would

subject him to harmful electroshock as if they never knew it was all real:



"Decades later, in response to a Freedom oflnformation petition, the F.B.I. released its
Hemingway file. It revealed that beginning in the 1940s J. Edgar Hoover had placed
Ernest under surveillance because he was suspicious of Ernest's activities in Cuba. Over
the following years, agents filed reports on him and tapped his phones. The surveillance
continued all through his confinement at St. Mary's Hospital. It is likely that the phone
outside his room was tapped after all."

Dr Martin Luther King was also targeted by NSA, CIA, FBI etc:

A letter recently discovered in unredacted form written by the FBI to Dr Martin Luther King Jr in
an attempt to get him to kill himself. The letter was constructed after the FBI/CIA targeted King
with COINTELPRO tactics including warrantless surveillance, including tapping of his rooms and
phones, and reading of his mail, where they discovered he had been cheating on his wife and
thought the ammo would be enough to get him to kill himself as he would surely fear being
"exposed."
http://www.drrobertduncan.com/FBI-To-Dr-Martin-Luther-King-Jr-Kill-Yourself-King-Cointelpro.jp
g

FBl's "Suicide Letter" to Dr. Martin Luther King, Jr., and the Dangers of Unchecked Surveillance:
https://www.eff.org/deeplin ks/2014/ 11 /fbis-su icide-letter-d r-marti n-luther-king-jr-and-dangers-u n
checked-surveillance




The above is a small sample of material of past and current intelligence agency and law
enforcement abuses. I have much more to share. No victim of this is crazy. Only the people
discrediting and hampering the victims are crazy.
   Case 6:18-cv-01846-MC           Document 1-1        Filed 10/18/18     Page 28 of 87




This technology is also patented: Robert Malech's 1974 US patent 3,951,134, apparatus and
method for remotely reading and altering brainwaves which mentions using tradition military
radar and satellites to do the trick:

"The computer 60 controls an auxiliary transmitter 64 which transmits the compensating signal to
the brain 10 of the subject via an antenna 66. The transmitter 64 is of the high frequency type
commonly used in radar applications. The antenna 66 can be similar to antennas 41, 43 and 45
and can be combined with them. Through these means, brain wave activity may be altered and
deviations from a desired norm may be compensated. Brain waves may be monitored and control
signals transmitted to the brain from a remote station.

It is to be noted that the configuration described is one of many possibilities which may be
formulated without departing from the spirit of my invention. The transmitters can be
monostratic or bistatic. They also can be single, dual, or multiple frequency devices. The
transmitted signal can be continuous wave, pulse, FM, or any combination of these as well as
other transmission forms. Typical operating frequencies for the transmitters range from 1 MHz to
40 GHz but may be altered to suit the particular function being monitored and the characteristics
of the specific subject.

The individual components of the system for monitoring and controlling brain wave activity may
be of conventional type commonly employed in radar systems.

Various subassemblies of the brain wave monitoring and control apparatus may be added,
substituted or combined. Thus, separate antennas or a single multi-mode antenna may be used for
transmission and reception. Additional displays and computers may be added to present and
analyze select components of the monitored brain waves.

Modulation of the interference signal retransmitted by the brain may be of amplitude, frequency
and/or phase. Appropriate demodulators may be used to decipher the subject's brain activity and
select components of his brain waves may be analyzed by computer to determine his mental state
and monitor his thought processes.

As will be appreciated by those familiar with the art, apparatus and method of the subject
invention has numerous uses. Persons in critical positions such as drivers and pilots can be
continuously monitored with provision for activation of an emergency device in the event of
human failure. Seizures, sleepiness and dreaming can be detected. Bodily functions such as pulse
rate, heartbeat regularity and others also can be monitored and occurrences of hallucinations can
be detected. The system also permits medical diagnoses of patients, inaccessible to physicians,
from remote stations. "
   Case 6:18-cv-01846-MC            Document 1-1        Filed 10/18/18      Page 29 of 87




http://patft.uspto.gov/netacgi/nph-Parser?Sectl=PTOl&Sect2=HlTOFF&d=PALL&p=1&u=%2
Fnetahtml%2FPTO%2Fsrchnum.htm&r=l&f=G&l=50&sl=3.951,l34.PN.&OS=PN/3,951,134
&RS=PN/3,951,134

Many don't know it but this technology uses technology invented prior to world war 2, enabling
sophisticated scans, tracking and other feats from long range using invisible signals. Many
technologies on the market stem from it, such as the doctors office MRI, which wasn't invented
until 1970s, but MRI was really invented for military radar and satellites between 1930 and
1945. The military also used this technology to make the food heating microwave oven, all of it's
based on military radar:

https://web. archive. org/web/20000521 020640/http://www.science-workshop.com/NM R. html

Nuclear magnetic resonance/magnetic resonance imaging invented for military radar/satellites
to brain/breasUclit scan citizens through the walls of their homes from space, also enabling
biocommunications to remotely control all states of matter and energy. Wikipedia hides all these
details and doesn't even mention MRI being a RADAR/satellite technology, misdocumenting its'
invention in 1970s-1980s for doctors office use. It was designed to remotely scan us from space
first then was miniaturized down for use in hospitals and doctors offices later. Missing from the
public Wikipedia documented version is how electrical activity in the brain is monitored as well,
and can be altered for remote control, amongst its' other weapons applications. "Nuclear
Magnetic Resonance (NMR) and Magnetic Resonance Imaging (MRI)
employs high frequency radio transmitters, receivers, and computer science techniques to
generate images or chemical spectra of organic materials. NMRIMRI techniques use methods
developed between 1930 and 1945 for military RADAR. RADAR and NMR/MRI both use
TransmiUReceive circuits, state of the art receiver sensitivity, and good antenna (probe) design.
NMR/MRI applications using radio frequency methods have not received much attention in the
amateur radio publications (Ham Radio, QST, CQ, and 73) since these publications are
concerned with radio communications as an end use of RF techniques. There are a whole score
of "non-communications" usage of RF techniques and NMR/MRI would be one such use. You
can "listen" to the radio signals produced by the nucleus of the hydrogen atom by exciting these
photons to transmit, and make an image by reconstructing the matrix of protons. The technical
challenge of building a system to do this might seem worth while to experienced amateurs."


They learned how to take human brain scans of citizens from military radar and satellite
installations long ago and it's been told they have brain scans stored at places like the Bluffdale
data center in Utah, but nevertheless they do have our memories and other scan details stored
   Case 6:18-cv-01846-MC           Document 1-1      Filed 10/18/18      Page 30 of 87




in computer systems wherever those computers are. They also have vast Al computers
generating content to beam into citizens for communication, interrogation, and other purposes.

The technology was extensively developed by 1930s-1960s and fully deployed worldwide by the
1970s.

There were mental patients the technology was tested on, one of the chief psychiatrists involved
in testing it in the 1950s and 1960s was the head of the world psychiatric association and
American Psychiatric Association, Dr Donald Ewen Cameron, a CIA torture document. Under
his orders a telemetry lab was built in Canada, where he tested radio waves and laser energy
on patients against their wills and without their knowledge or consent in MKULTRA subproject
68. Dr Donald Ewen Cameron with others helped use the United Nations to cover up the
governments weapons systems and development, claiming only the worlds elite were supposed
to have it, under the guise of security. It was the belief of Donald Ewen Cameron, that
psychiatry mind control had to be implemented through the United Nations on the worlds
populous, to prevent them from having access to nuclear weapons, technology, methods,
directed energy, intelligence, etc, which is an argument to keep all the elite government
programs secret from the populous, so they cannot fight back and learn about it themselves,
while the government elite possess and use it secretly around the world. This is well
documented on his Wikipedia profile and is none disputed.
https://en.wikipedia.org/wiki/Donald Ewen Cameron#MKULTRA Subproject 68

Journey Into Madness
The True Story of Secret CIA
Mind Control and Medical Abuse
https://sites.google.com/site/mcrais/thomas

Eugene and Corvallis Oregon were some of the Project Star Gate weapon and human
experimentation sites. Between 1976 and 1978 radio wave signals were broadcast into citizens
homes suggestive of whole brain control. Citizens by the hundred reported symptoms of sound
in the head, reddening of the skin, general sickness, and ghost like hauntings of the home.
These signals were widely discussed in national newspapers including Eugene Register Guard
and Portland Journal, discussing governor, senator involvement and the FCC and EPA were
called out. The signals were found to be originating from a Navy ground based radar system
500 miles away in Alemeda California.

Hearing 'Voices"
The Hidden History of the
CIA's Electromagnetic
Mind-Control Experiments
https://sites.google.com/site/mcrais/voices
    Case 6:18-cv-01846-MC            Document 1-1         Filed 10/18/18       Page 31 of 87




"Was the technology tested at home on private citizens? In March 1978, the city of Eugene,
Oregon, found itself inundated with microwave radiation. The Oregon Journal reported:
"Mysterious Radio Signals Causing Concern in Oregon." Federal government specialists blamed
the Soviets, but the Federal Communications Commission concluded that the signal-recorded
throughout the state of Oregon-came from a Navy transmitter in California.

Oregonians statewide complained of headaches, fatigue, inability to sleep, reddening of the
skin, anxiety, "clicks" in the head and a "buzz" harmonizing with a high-pitched wail. Canadian
researcher Andrew Michrowski wrote to Prime Minister Pierre Trudeau on September 19, 1978,
citing a Pacific Northwest Center for Non-Ionizing Radiation study that found the signals
"psychoactive" and "very strongly suggestive of achieving the objective of brain control."

*

*

*

Clearly, breaching the ultimate stronghold of privacy-the mind-has been accomplished. If the
U.S. government plans to do the thinking for all Americans, the days of freedom, liberty and
justice-and human identity itself-appear to be numbered."


http://www.whale.to/b/bowart4.html    THE INVISIBLE THIRD WORLD
WAR
"X. THE EUGENE WAVELENGTH
"A powerful radio signal that may be affecting human health has been monitored in several Eugene
locations and in the air three thousand feet above the city," proclaimed the Eugene Register-Guard on
March 26, 1978. "The source of the radio signal is unknown." Thus came to light news of the. first
electromagnetic biohazards suffered by a major population center (34). Shortly before the Register-Guard
printed the story, a middle-aged Eugene man, Walter Deposkey, came down with symptoms remarkably
similar to those attributed to microwave sickness (35). He noted a strange vibration emanating from
within his home. He heard voices. He could not sleep. He suffered burning of his cornea. University of
Oregon industrial hygeinist Marshall van Ert, called to investigate Deposkey's complaints, suffered the
same symptoms in the man's home. Disturbed, van Ert recruited several local engineers to investigate.
The engineers measured an unusual radio signal they determined was capable of producing potential
biohazards. After dogging public health agencies to investigate further, van Ert broke the story in the
papers Ll.fil.
The Eugene Signal was described as a radio :frequency pulse at 4.75 megahertz, 1,100 cycles per second,
recorded within at least two local homes as well as 3,000 feet above the city Q1l. The signal's strength
was rated at five hundred thousand watts -- ten times the FCC AM licensed limit. The signal extended as
   Case 6:18-cv-01846-MC              Document 1-1         Filed 10/18/18        Page 32 of 87




far away as the next town, Corvallis. 150 documented complaints about the signal prompted Governor
Bob Straub, Senator Mark Hatfield, and Congressman Jim Weaver to demand an EPA investigation (3 8).
A data analysis by the State Health Department's Radiation Control Section suggested "probable cause"
linking the complaints to the strange frequency Q.2}. "I was surprised," said Clifford Shrock, a Textronix,
Inc. radio frequency analyst who had written CIA and NSA electronics manuals, "I'd never seen anything
like it before."(40) Reactions to the story" flooded in from around the world. Calls came in from people
telling similar stories about their own distant areas. Several calls came from technicians offering their
hypotheses about the signal, suggesting a possible link to secret weapons readiation. The people of
Eugene began to learn about Electromagnetic Radiation (EMR) biohazards in a hurry.
No one, however, could get to the bottom of Eugene's problem. The FCC's. Enforcement Division
Assistant Chief, Richard Smith, laid the blame squarely on a naval transmitter at Dixon, California -- the
"Dixon Duck" .(11). Van Ert and others disputed this conclusion. The Navy denied it. When the EPA
technicians finally arrived, they decided no real Problem existed and denied that there was any mystery
signal. Van Ert, Shrock, and others strongly disagreed with them. They had felt the signal and had
measured it. But, after holding a cursory press conference, the EPA investigators returned to its Las Vegas
headquarters and dodged reporters. Then the investigation folded.
While some of the citizens of Eugene, Oregon say they continue to suffer from the signal effects, the
Eugene Signal remains an official mystery. Marshall Van Et1 left Eugene after he began suffering from
EMR symptoms. Today he is still convinced he was-victimized by secret IW radiation and a government
coverup.
The people of Eugene aren't the only ones complaining of EMR biohazard effects. Similar symptoms
have been reported in such places as Timmons and Kirkland Lake in Canada. These effects were traced to
a notorious Soviet radio broadcast dubbed by amateur radio operators "the woodpecker." (42) These
effects bear a strong resemblance to the biohazards inherent in Invisible Weapons like the electromagnetic
pulse (EMP) under development by the Pentagon. Although the people of Eugene didn't know it, both the
U.S. and Soviet military had been working for years to perfect the use of electromagnetic frequencies as
lethal psychological weapons."



Eugene Register-Guard and other print newspapers around
the country discussed the Eugene signals detected around
town:
http://www.oregonstatehospital.net/images/eugene-waveleng
th-1970s-partl epn~
http://www.oregonstatehospital.net/images/eugene-waveleng
th-1970s-part2.png
   Case 6:18-cv-01846-MC             Document 1-1         Filed 10/18/18       Page 33 of 87




http://www.oreeonstatehospital.net/images/eu2ene-wavelen~
th-1970s-part3.pn1!
http://www.ore2onstatehospital.net/ima2es/eu2ene-wavelen\!
th-1970s-part4.pn2

 In fact all the worlds governments use this technology today in secret, in conjunction with the
United States, as the United States runs and provides security systems and weapons to most of
the worlds governments in secrets, abuses disclosed during the Edward Snowden revelations.
In each country including Five Eyes, and third party countries like Japan, and Germany, the
countries bring in our fiber optic taps on the telecommunication grids, and install and operate
jointly satellites and radar to perform these feats - to remotely spy on, scan, and even torture
and kill citizens.

"Sid Taylor stated that Cameron used curare to Immobilise his patients during his research. After
one test he noted: "Although the patient was prepared by both prolonged sensory isolation (35 days)
and by repeated depatterning, and although she received 101 days of positive driving, no favourable
results were obtained." Patients were tested in the Radio Telemetry Laboratory, which was built
under Cameron's direction. Here, patients were exposed to a range of RF and electromagnetic
signals and monitored for changes in behaviour. It was reported that none of the patients sent to the
                                                           8
Radio Telemetry Lab showed any signs of improvementP 1"




"Cameron began to develop broader theories of society, new concepts of human relations to replace
concepts he deemed dangerous and outdated. These became the basis of a new social and
behavioural science that Cameron would later institute through his presidencies of the Canadian,
American and World Psychiatric Associations, the American Psychopathological Association and the
Society of Biological Psychiatry. With the results of the Manhattan project, Cameron feared that
without proper re-organization of society, atomic weapons could fall into the hands of new, fearsome
             15
aggressors.r l Cameron argued that it was necessary for behavioral scientists to act as the social
planners of society, and that the United Nations could provide a conduit for implementing his ideas
for applying psychiatric elements to global governance and politics. " (here Cameron is arguing to
lock mankind up in an information, money prison, and strip them of all their rights to live on earth,
which was successfully implemented in secret and is responsible for this fuckery of a country we
have today complete with lots of police killings of citizens, and 500,000+ deaths of people thrown
into mental treatment systems annually thanks to the deadly drug cocktails forced into them
unwittingly without their knowledge or consent, we intend their deaths)


Yugoslavs, Croatians ready for peacekeepers
   Case 6:18-cv-01846-MC           Document 1-1        Filed 10/18/18      Page 34 of 87




USA TODAY (pre-1997 Fulltext) - McLean, Va.
Date: Feb 14, 1992

SADDAM CONSPIRACY: An Iraqi newspaper reported that the United States and Israel
employed psychics to try to kill President Saddam Hussein during the gulf war. "The CIA used
psychotronics and biocommunication to cause a blood clot in the brain or heart ... a procedure
that would have obliterated any evidence of the crime," the newspaper Babel claimed.

Russ Tice NSA whistleblower confirms he didn't spy using XK.eyScore, Trailblazer, ThinThread,
etc. He used satellites and space capability to target Americans. Long before the ability was
invented by NSA whistleblower William Binney to process data at fiber optic speeds in bulk in
the late 1990s, the NSA was using space capabilities around the world to go into citizens heads
and homes with remote viewing capabilities. The media has continued to refuse to cover the use
ofNSA space capabilities to spy and target Americans despite all the whistleblowers and
documents confirming spying does not require a cellphone or internet to function (Russ Tice
calls this the low tech side, going back to the high tech side they use space capabilities) ..

NSA Blackmailing Obama? I Interview with Whistleblower Russ Tice:
https://www.oregonstatehospital.net/video.php?id=d6m 1Xb WOtvk

"Abby Martin talks to Russell Tice, former intelligence analyst and original NSA whistleblower,
about how the recent NSA scandal is only scratches the surface of a massive surveillance
apparatus, citing specific targets that he saw spying orders for including former senators Hillary
Clinton and Barack Obama."

EXCLUSIVE REPORT: NSA Whistleblower: Snowden Never Had Access to the JUICIEST
Documents ... Far More Damning:
htq:>s://washingtonsblog.com/2014/06/original-nsa-whistleblower-snowden-never-access-juicy-d
ocuments.html

''NSA Spying On Congress, Admirals, Lawyers ... Content As Well As Metadata ... Cheney
Was Running the Show
NSA whistleblower Russel Tice was a key source in the 2005 New York Times report that blew
the lid off the Bush administration's use ofwarrantless wiretapping.

Tice told PBS and other media that the NSA is spying on - and blackmailing - top government
officials and military officers, including Supreme Court Justices, highly-ranked generals, Colin
Powell and other State Department personnel, and many other top officials:
   Case 6:18-cv-01846-MC           Document 1-1        Filed 10/18/18     Page 35 of 87




He says the NSA started spying on President Obama when he was a candidate for Senate:



Many of Tice's allegations have been confirmed by other government whistleblowers. And see
this.

Washington's Blog called Tice to find out more about what he saw when he was at NSA.

RUSSELL TICE: We now know that NSA was wiretapping [Senator] Frank Church and another
Senator. [That has been confirmed.]

And that got out by accident. All the information the NSA had back then - and probably many
other senators and important people too, back in the 70s - they shredded and they destroyed all
of that evidence. As much as they could find, they destroyed it all. By accident, something
popped up 40 years later.

And, in fact, they were asked 40 years ago whether NSA had bugged Congress. And, of course,
they lied. They lied through their teeth.

NSA Has Hidden Its Most Radical Surveillance Operations ... Even from People Like Snowden
Who Had General "Code Word" Clearance
WASHINGTON'S BLOG: Glenn Greenwald- supposedly, in the next couple of days or weeks
- is going to disclose, based on NSA documents leaked by Snowden, that the NSA is spying on
all sorts of normal Americans ... and that the spying is really to crush dissent. [Background
here, here and here.]

Does Snowden even have documents which contain the information which you've seen?

RUSSELL TICE: The answer is no.

WASHINGTON'S BLOG: So you saw handwritten notes. And what Snowden was seeing were
electronic files ... ?

RUSSELL TICE: Think ofit this way. Remember I told you about the NSA doing everything
they could to make sure that the information from 40 years ago - from spying on Frank Church
and Lord knows how many other Congressman that they were spying on - was hidden?

Now do you think they're going to put that information into Powerpoint slides that are easy to
   Case 6:18-cv-01846-MC           Document 1-1        Filed 10/18/18      Page 36 of 87




explain to everybody what they're doing?

They would not even put their own NSA designators on the reports [so that no one would know
that] it came from the NSA. They made the reports look like they were Humint (human
intelligence) reports. They did it to hide the fact that they were NSA and they were doing the
collection. That's 40 years ago. [The NSA and other agencies are still doing "parallel
construction", "laundering" information to hide the fact that the information is actually from
mass NSA surveillance.]

Now, what NSA is doing right now is that they're taking the information and they're putting it in
a much higher security level. It's called "ECI" - Exceptionally Controlled Information - and
it's called the black program ... which I was a specialist in, by the way.

I specialized in black world - DOD and IC (Intelligence Community) - programs, operations and
missions ... in "VRKs", "ECis", and "SAPs", "STOs". SAP equals Special Access Program.
It's highly unlikely Mr. Snowden had any access to these. STO equals Special Technical
Operations It's highly unlikely Mr. Snowden had any access to these.

Now in that world- the ECINRK world- everything in that system is classified at a higher
level and it has its own computer systems that house it. It's totally separate than the system
which Mr. Snowden was privy to, which was called the "JWICS": Joint Worldwide Intelligence
Communications System. The JWICS system is what everybody at NSA has access to. Mr
Snowden had Sys Admin [systems administrator] authority for the JWICS.

And you still have to have TS/SCI clearance [i.e. Top Secret/ Sensitive Compartmented
Information - also known as "code word" - clearance] to get on the JWICS. But the ECINRK
systems are much higher [levels of special compartmentalized clearance] than the JWICS. And
you have to be in the black world to get that [clearance].

ECI = Exceptionally Controlled Information. I do not believe Mr. Snowden had any access to
these ECI controlled networks). VRK = Very Restricted Knowledge. I do not believe Mr.
Snowden had any access to these VRK controlled networks.

These programs typically have, at the least, a requirement of 100 year or until death, 'till the
person first being "read in" [i.e. sworn to secrecy as part of access to the higher classification
program] can talk about them. [As an interesting sidenote, the Washington Times reported in
2006 that - when Tice offered to testify to Congress about this illegal spying - he was informed
by the NSA that the Senate and House intelligence committees were not cleared to hear such
information.]
   Case 6:18-cv-01846-MC           Document 1-1        Filed 10/18/18      Page 37 of 87




It's very compartmentalized and - even with stuff that they had - you might have something at
NSA, that there's literally 40 people at NSA that know that it's going on in the entire agency.

When the stuff came out in the New York Times [the first big spying story, which broke in 2005]
- and I was a source of information for the New York Times - that's when President Bush
made up that nonsense about the ''terrorist surveillance program." By the way, that never
existed. That was made up.

There was no such thing beforehand. It was made up ... to try to placate the American people.

The NSA IG (Inspector General) - who was not cleared for this - all of a sudden is told he has to
do an investigation on this; something he has no information or knowledge of

So what they did, is they took a few documents and they downgraded [he classification level of
the documents] - just a few - and gave them to them to placate this basic whitewash
investigation.

Snowden's Failure To Understand the Most Important Documents
RUSSELL TICE: Now, if Mr. Snowden were to find the crossover, it would be those documents
that were downgraded to the NSA's IG.

The stuff that I saw looked like a bunch of alphanumeric gobbledygook. Unless you have an
analyst to know what to look for - and believe me, I think that what Snowden' s done is great -
he's not an intelligence analyst. So he would see something like that, and he wouldn't know
what he's looking at.

But that would be "the jewels". And the key is, you wouldn't know it's the jewels unless you
were a diamond miner and you knew what to look for. Because otherwise, there's a big lump of
rock and you don't know there's a diamond in there.

I worked special programs. And the way I found out is that I was working on a special operation,
and I needed information from NSA ... from another unit. And when I went to that unit and I
said "I need this information", and I dealt with [satellite spy operations], and I did that in the
black world. I was a special operations officer. I would literally go do special missions that were
in the black world where I would travel overseas and do spooky stuff.

Cheney Was Running the Show
WASHINGTON'S BLOG: You said in one of your interviews that Dick Cheney ordered the
   Case 6:18-cv-01846-MC           Document 1-1        Filed 10/18/18     Page 38 of 87




intercepts that you found in the bum bags [the bags of documents which were slated to be
destroyed because they were so sensitive].

Is that right ... and if so, how do you know that?

RUSSELL TICE: I did not know one way or the other until I talked to a very senior person at
NSA who - much later - wanted to have a meeting with me. And we had a covert, clandestine
style meeting. And that's when this individual told me that the whole thing was being directed
and was coming from the vice president's office ... Cheney, through his lawyer David
Addington.

WASHINGTON'S BLOG: It sounds like it wasn't going through normal routes? It's not like
Cheney or Addington made formal requests to the NSA ... through normal means?

RUSSELL TICE: No, not normal at all. All on the sly ... all "sneaky pete" under the table, in the
evening when most NSA employees are gone for the day. This is all being done in the evenings
... between like 7 [at night] and midnight.

NSA Is Spying On CONTENT as Well as Metadata
WASHINGTON'S BLOG: And from what you and others have said, it's content as well as
metadata?

RUSSELL TICE: Of course it is. Of course. [Background. But see this.]

NSA Spying On Journalists, Congress, Admirals, Lawyers ...
RUSSELL TICE: In 2009, I told [reporters] that they were going after journalists and news
organizations and reporters and such.

I never read text of Congressman's conversations. What I had was information- sometimes
hand-written - of phone numbers of Congressmen, their wives, their children, their staffers, their
home numbers, their cellphone numbers, their phone numbers of their residence back in Oregon
or whatever state they're from, and their little offices back in their state.

Or an Admiral and his wife, and his kids and his staffers ...

The main thing I saw more than anything else were lawyers and law firms. I saw more lawyers
or law firms being wiretapped than anything else.

These are the phone numbers I saw written. And then I would see those numbers incorporated
   Case 6:18-cv-01846-MC           Document 1-1        Filed 10/18/18      Page 39 of 87




into those lists with the columns of information about the phone number, and the serial number
and the banks of recorders and digital converters and the data storage devices. I could see
handwritten phone numbers and notes, sometimes with names, sometimes not.

Snowden and Greenwald's Whistleblowing Was Done In the Right Way
RUSSELL TICE: If Mr. Snowden would have had access to VRK, ECI, SAP, STO (and a few
others that I will not mention here), and he released them en masse to the press, I would
volunteer to shoot him as a traitor myself.

But this is not what he did.

He gave up JWICS info that he insisted be vetted for sources and methods, and true damage to
national security. Mr. Greenwald and company should be congratulated on the restraint that they
have shown with the JWICS documentation that they have in hand via Mr. Snowden.

Postscript: When Tice started blowing the whistle on NSA mass surveillance in the early 2000s,
the NSA all of a sudden decided that Tice was "crazy". As Tice told us:

For many years, I was the only NSA whistleblower in public.

And what they did is call me in - 9 months after my routine psychological evaluation - which I
passed with flying colors, like every other one I've had in my entire career, passed with flying
colors.

They called me in for an "emergency" psychological evaluation, and they declared me nuts.

I am a fairly good judge of character, and I found Tice to be humorous, self-deprecating in a
healthy and light-hearted way, and consistent on the facts. Tice talked about how he was a pretty
darn good football player in junior college, but no star athlete. He talked about how one reporter
tried to make him out to be James Bond with leading man looks, and he thought that was
ridiculous. We shared some normal "guy talk" about women. Tice has a little anger at the way
the NSA tried to whitewash the mass surveillance that he uncovered (wouldn't you be?), but he
wasn't enraged or over-the-top. Tice is also a patriotic American, not a subversive. Specifically,
we spent a long time talking about the importance of the Constitution and the rule oflaw. In
other words, Tice seems "oriented to reality", completely sane, normal, ethical and bright to me.

And the following facts are more important than my personal impression:

Many ofTice's allegations have been confirmed by Snowden and other government
   Case 6:18-cv-01846-MC            Document 1-1        Filed 10/18/18       Page 40 of 87




whistleblowers. And see this
Soviet leaders were famous for throwing dissidents into psychiatric wards. Unfortunately, the
same thing sometimes happens in modem America
Given the way that the NSA has been repeatedly caught in lies about its surveillance programs -
and the way that it has attacked whisteblowers - I believe Tice over the NSA."

Thomas Drake NSA whistleblower confirms criminal activity and 4th amendment subverted,
NSA tore America apart spying on every square inch - and this is military surveillance:
http://www.oregonstatehospital.net/video.php?id=l8XlyDQx-fl



CIA operative Mark Phillips confirmed he worked in J'v1KUL TRA/Project Star Gate using
paranormal weapons at Duke University between 1967-1968, which is the original site of the
weapons development and research which began in 1930.

Question: How does remote viewing, being done by various former military men such as Major
Ed Dames and Courtney Brown, compare with your mind control?


Mark: It is all under the guise of MKULTRA. I was part of the Duke studies in 1967 and '68,
working with the paranormal. Most of the people I saw at that time were of Soviet origin. As a
matter of fact, I didn't know we had a Cold War going on. I really didn't.


There was a huge exchange of information. I was constantly sitting down to the table with KGB
agents and they were identified as such and handed me cards. I couldn't even understand, the
first time somebody handed me a card I said, "well this is the end of me". He said, "Do you have
a card?"''
Cathy O'Brien a White House/Pentagon level mind control victim mentions her daughter being
used in mind control programming in the womb and after birth, using advanced technological
methods, remote view. Remote view can send signals into the cells, brain, nerves, and DNA,
altering DNA, and cellular development, perhaps with the goal to create the perfect secret
spy/assassin:


"It was 1980 when my daughter Kelly was born. She was born directly into the MKULTRA mind
control project, on a much higher level, a much more sophisticated technological level than I
was subjected to. In addition to trauma, she was subjected to harmonic mind control
programming on NASA installations, literally since birth, before her brain even had a chance to
form."
   Case 6:18-cv-01846-MC              Document 1-1      Filed 10/18/18       Page 41 of 87




Did your kid ever say the darndest things as if they were being possessed by the CIA secretly or
been through some secret mind control program? Well.. here Cathy O'Brien's kid had to educate
her therapists on NLP because they were clueless:


"My daughter Kelly wrote a brilliant article on subliminals and the language of the subconscious
when she was 10 years old in an effort to educate her therapists on NLP titled "What You Don't
Know IS Hurting You"."


At the age of 10 ... where on earth did she get all this knowledge? :) source:
http://trance-formation.com/blog/ ,


Sex, Lies, and Mind Control: http://www.whale.to/b/brien2.htm1


"The Next Generation


In 1980, I was twenty-three and my daughter Kelly was born in Louisiana. She was born right
into the CIA's MK Ultra Project. Her level of victimization was much more sophisticated than
mine was. Their technology had advanced tremendously by that point. She was subjected to the
military/NASA mind control "harmonics" programming as well as the trauma based mind
control that I was subjected to. I never contributed to her abuse but I was powerless to help her. I
couldn't think to stop what was being done to her anymore than I could think to run away.


Back before the "rite to remain silent"--way back when I was just an itty bitty kid and had
hoped--had the ability to think at all, and had hoped that there was someplace in this world where
good people existed, where they didn't hurt each other, and I'd dreamed of having a bunch of kids
myself. Because I knew that those kids weren't going to be abused. That was one of my fantasies,
one of the last hopes that I'd had and now I finally had a daughter of my own - but she was born
right into the project and there was absolutely nothing that I could do. As soon as she was born,
Senator Byrd ordered that we be transferred back to Nashville, Tennessee.


We were transferred to our second mind control handler, Alex Houston--a ventriloquist and stage
hypnotist in the country music industry. Alex Houston followed Senator Byrd's orders to ensure
that Kelly and I were at specific places at certain times to carry out the criminal operations that
we were forced to participate in and to fulfill the perversions of those controlling our country.
   Case 6:18-cv-01846-MC              Document 1-1      Filed 10/18/18      Page 42 of 87




The country music industry provided a cover for bringing us into various military and NASA
installations for sophisticated mind control programming.


One of our primary mind control programmers was Lieutenant Colonel Michael Aquino. He was
with the psychological warfare division of the US Army and founder of the occult "Temple of
Set" that is proliferating on our military bases under the guise of a religion. He doesn't have any
religious beliefs that I ever saw, but he used occultism as a trauma base for mind control. The
only Satanic power that I ever experienced by Aquino was in the form of a stun gun. The high
voltage that he administered to both my daughter and I, compartmentalized memories of
programs for later access by certain government leaders and CIA-sanctioned drug lords that had
the codes, keys and triggers to that program.


Hail to the Bush


Throughout the 1880s we were forced to carry out numerous activities dealing with the drug
industry, pornography, and prostitution. In 1983 Senator Byrd acted in the capacity of a pimp
and prostituted me to then-President Ronald Reagan. Ronald Reagan is an actor and the smoke
and mirrors illusion he created certainly fooled many people into believing that our country was
still ours when in fact we were rapidly losing control as our country was being sold out into the
NWO. It was Ronald Reagan who--I heard him say to then prime minister of Canada Brian
Mulrooney (who's also very much involved in this NWO effort) that he believed the only way to
world peace is through mind control of the masses.


Consider the ramifications. I know from experience that there's no peace of mind under mind
control. Without free thought there's no free will. Without free will--without that God-given free
will, there's no spiritual expression. And I wonder at a so-called "world peace" that involves
mind control. that keeps people from having a spiritual connection. keeps people from having
free will and free thought. It seems to me that in order to have world peace we must have peace
of mind. Ronald Reagan's justification for the NWO absolutely terrifies me in that we've got to
consider the effects on the spirit.


It was my experience during the Reagan/Bush administration that Ronald Reagan followed
orders from George Bush ! Look at George Bush's background. He began with the United
Nations, then he went on to head our CIA and then he ran our country right into NWO controls
   Case 6:18-cv-01846-MC           Document 1-1        Filed 10/18/18       Page 43 of 87




through three administrations: Ronald Reagan followed orders from George Bush; then George
Bush was in office; and I know for a fact that Bill Clinton follows orders from George Bush. Not
robotically - but because he also believes in mind control of the masses.


In 1984 I was at the Lampe, Missouri at a CIA near-death trauma center. It's an enormous
cocaine hub, but more importantly a sophisticated mind control center to program
paramilitary--guys who are used in paramilitary operations. The Lampe operation was just across
the Arkansas border and was very much a part of Clinton's operation. It was there in 1984 that I
ever heard (and photographically recorded after severe trauma) Bill Clinton and George Bush
talking (they're friends), and George Bush said how when the American people become
disillusioned with Republicans in control of our country and running it into the NWO, that Bill
Clinton as a Democrat would be put in office."


Mark Phillips CIA Mind Control Experiments:
https://youtu.be/MSOOK3tocTk?list=PL2YQ6vFyoKvfl bRwcXvPWpQ6xsu GhGtp

Mark Phillips and Cathy O'Brien sued the government over these abuses and published their
work in the books (available in many law libraries): Tranceformation of America, and Access
Denied for Reasons of National Security.

But not only this, I have been barred from protections by the police, state, and courts for all
reasons. For example in jail the sheriffs allowed the other prisoners to try to kill me and beat me
up, and refused protective custody. This is while they knew about remote view, and discussed it
in the jail with me. This is when they had me irradiated in my cell, and had guards standing by in
case I fought back. When I reported a person trying to kill me or relatives, stalking us around the
house with a knife, or them possessing drugs such as meth, the police refused arrests and action,
even when the other parties admitted to having meth or threatening to kill everyone. In the case
of courts, they repeatedly have refused service to me, just search the federal or state of oregon
docket, or check a few cases out in NY, one of which I finally won after two judges failed to
protect me. In Oregon - not only was I being attacked with directed energy and all courts denying
access to help me, as ifto endorse my killing, but when Daniel Burdick and his wife Diane
Burdick did financial and physical abuse against me under ORS 124.100, the court refused to
punish them for it, and refused to make sure I was given reasonable accommodations to access
the court given my disability. I delt with both the Marion County Circuit Court, and the
Multnomah County Circuit Court on these matters. It started off I emailed the Multnomah
County Circuit Court ADA Coordinator Jeremy Wolff requesting reasonable accommodations
January 2018 including appointment of ci".'il counsel at public expense. This was to try to save
   Case 6:18-cv-01846-MC                 Document 1-1            Filed 10/18/18          Page 44 of 87




my life from Project Star Gate and other matters. The ADA Coordinator told me by telephone in
a conversation it was his personal belief the court should appoint counsel as a reasonable
accommodation, he wrote back in my request for counsel and told me ''you should never receive
counsel for your type of issue." Here is the email where he refused to provide a reasonable
accommodation citing ''this would fundamentally alter the nature of our service."

"Mr. Giffin -

Please find attached to this email a PDF that documents the court's denial of your accommodation request on the
basis that it would fundamentally alter the nature of the court's services and programs. The ADA does not require
that public agencies such as our court to provide accommodations that would fundamentally change the nature of the
services it provides. Your request for a court-appointed attorney to advise on and investigate potential claims
related to the issues that you have conveyed to me by email over the last week or so, would constitute such an
alteration in that it would require the court to provide a service that it does not currently provide. This is not
required by the ADA.

In the future, if you have a proceeding with our court and require other sorts of accommodations we can discuss
those needs at that time and make any arrangements required by the ADA to ensure you can access our court's
services and programs. Because you do not currently have any pending business with our court, I will consider this
matter resolved.

Should you wish to file a grievance regarding this decision, you may find the necessary information to do so at the
following website: http://www.courts.oregon.gov/services/ada/pages/default.aspx

Thanks,
Jeremy Wolff
ADA Coordinator
Oregon Judicial Department
Fourth Judicial District
1021 SW Fourth Avenue, Rm 416
Portland, Oregon 97204-1123
503-988-5782 Office
jeremy.m.wolff@ojd.state.or.us"

I then went to the Marion County Circuit Court after barely managing to type up a complaint of
financial and physical abuse, and the court refused to file my lawsuit five times, and then
refused to provide counsel as a reasonable accommodation. I told the court if there was
something wrong with my filing, I did not believe so, but a lawyer could be appointed to correct it
because I was fully disabled and unable to do so myself. By denying me access to the court,
this also had the effect of financially and physically abusing me, as anyone who finds out a
persons abuse and does not act, is liable as if they did the acts themselves, per ORS 124.100:
   Case 6:18-cv-01846-MC            Document 1-1        Filed 10/18/18      Page 45 of 87




"Mr. Giffen - We provide court appointed attorneys in criminal cases to those who qualify.
Court-appointed attorneys are not provided in civil cases, such as the small claims case you have
been attempting to file. Your request for a court-appointed attorney for your civil case is denied.

If you have concerns about this or any other matter related to our court, please contact me rather
than our staff. My email address is diane.m.morse@ojd.state.or.us.

Thank you.



Diane Morse
Trial Court Administrator
Marion County Circuit Court"

So I was discriminated against and denied access to the programs, activities, and services over
five times by Marion County Circuit Court.

By June 28 2018 I decided to try filing in Multnomah County Circuit Court virtually the same
petition I attempted to file in Marion County, but the court accepted my filings, opening two
cases 18SC24687 & 18SC24690. I included with the filings a new request for reasonable
accommodation of appointment of counsel, and the court refused to rule on it. On July 18 2018 I
filed a dedicated motion for reasonable accommodation and request for restraining order and
protection against my abusers, as ORS 124.100 also has a restraining order component ORS
124.010, and the court forwarded it to the Presiding Judge Bushong - confirmed remote view
spy based on his work for Oregon DOJ, who refused to answer it. I then filed another motion to
recuse the judge, and request a new judge to rule on the issue August 20 2018, and judge Mark
A Peterson denied the motion, even though it was his responsibility, the clerks, or anyone else
who read the motion, to get the reasonable accommodations set up. "No action on this Motion.
Plaintiff has been directed to the processes to petition for reasonable accommodation in the
court's procedures and has not availed himself of those processes." For the record I never
received any addition instructions on how to request reasonable accommodations even though
Mark A Peterson claims I was, but knowing the law, the law requires all staff in the court to take
and handle the request personally, if they find out I am disabled and need accommodation
either by observing my limits or I request it verbally or in writing. My understanding is the courts
do not have a process established to take and handle reasonable accommodations, and they
probably have never paid any money to provide an actual accommodation outside of possibly
and-interpreter, and they were deliberately discriminating against me, and skirting around that
issue, as one reason they didn't get the issue resolved. I filed another motion to have
reasonable accommodations put in place September 2nd 2018, forwarded to Judge Jon Gastin,
and they again refused to get the issue resolved when Judge Mark A Peterson responded. They
received information that Daniel Burdick and his wife Diane Burdick had been making threats to
   Case 6:18-cv-01846-MC            Document 1-1         Filed 10/18/18       Page 46 of 87




kill me, and send people after me, and Daniel Burdick has prior convictions for hiring hit men to
kill cops and the like- the court did not care, refused to protect me. They did claim they lacked
jurisdiction to act on these issues being a small claim division of the Multnomah County Circuit
Court (whether true or not), but they could have appointed counsel to help me with filing for
restraining orders, or transferred the case to the full civil court, but refused. On September 10
2018 I managed to file my request for default judgment which I needed counsel to help me
create and file as a reasonable accommodation, new reasonable accommodations request, and
request the case be transferred to full civil court for a jury trial, as I was aware the judges were
prejudiced against me, protecting Daniel Burdick and Diane Burdick, giving them favortism etc.
For example, Daniel Burdick has warrants for his arrest, but the court decided early on Daniel
could appear out of state by telephone, and not have to appear in person and face arrest at the
courthouse over the Polk County warrant against him for filing false police reports and other
acts around the Newport Oregon area. When I informed the court about Daniel and Diane
making death threats against me, tt,ey took no actions, even though I was entitled to protection,
and the court officers were liable for knowing about and protecting my abuse under ORS
124.100. When I made requests for reasonable accommodations they made no attempt to grant
or get them set up, limiting my ability to utilize and access, and participate in the court
procedures. They forced me to a trial and gave Daniel and Diane a last day of favortism/bias:
September 11 2018, the court refu~ed my request for a default judgment even though I was
entitled to one as Daniel and Diane had failed to pay the necessary filing fees within 14 days as
ORS 46.455 requires and had not provided the court information about their financial status
including making over $3000/month from earnings (therefore did not legally qualify for waiving of
filing fees- they never even submitted a proper application to waive the fees), apparently they
did this in a plot to hold a trial and qismiss the case against me so they did not have to do
anything about the financial and physical abuse going on. The court offered to transfer the case
to full civil court for a jury trial only for Daniel and Diane Burdick, refusing my request for them to
transfer it to full civil court and for a jury trial to occur, enabling the corrupt judge Jon Gastin to
block me from participating or rece,iving services from the court. This violates the equal
protection clause of the 14th amendment to allow them to have a jury trial and transfer the case
to full civil court, but not me. I told the judge I was unable to speak at my trial due to severe
brain damage, and needed a reasonable accommodation of court appointed counsel to assist
me, and they refused to provide an accommodation. The court ignored over 20 pieces of
exhibits I submitted including Diane and Daniel admitting to stealing over $1800 dollars from
me, threatening to kill me, my family, and friends in videos, and facebook posts, affidavits from
family who witnessed his abuses toward me, amongst other abuses. The court ignored a half
dozen witnesses who witnessed Daniel scamming either them or others including being caught
in a stolen car and being looked for by Newport Oregon police, stealing money, and property
from them, supporting my stance that Daniel and Diane had misrepresented themselves and did
deceit to steal money and property from me, a defacto financial abuse case under ORS 124.100
per Cruze, 246 Or App at 649 and Church v. Woods, 190 Or App 112 (2003). Taking money or
property is "conduct 'wrongful' under ORS 124.11 O if it is carried out by improper means,
including deceit and misrepresentation." Daniel has a long history of stealing and has been
arrested and sent to Oregon State Hospital before over it, in addition to hiring hit men to kill
   Case 6:18-cv-01846-MC           Document 1-1        Filed 10/18/18       Page 47 of 87




cops, taking from his credibility, which the judge knew about. It is also a defacto physical abuse
case under ORS 124.100 if there's evidence of menacing, ie the threatening by words or
conduct to kill a person, putting me in fear for my life. The judge discriminated against me,
refusing to grant me two judgments for a total of $70625.08 over incidents. I filed for a motion
for reconsideration under ORCP rules, request to vacate the judgment, for reasonable
accommodation, motion for new trial, recusal of Judge Jon Gastin September 13 2018, the court
referred it to Judge Jon Gastin who denied the motion. "Plaintiffs motion to vacate the judgment
entered September 11, 2018 is denied." I truly believe the court intended for Daniel Burdick and
Diane Burdick, or her son as they claimed the son was sent to find and take care of me, to kill
me, as was threatened, and they intended for me to be stolen from by them. During this whole
case I have carefully had to hide my location from Daniel and Diane to avoid their people
hunting for me and trying to kill me. ORS 124.100 (2) states: "A vulnerable person who suffers
injury, damage or death by reason of physical abuse or financial abuse may bring an action
against any person who has caused the physical or financial abuse or who has permitted
another person to engage in physical or financial abuse. The court shall award the following to a
plaintiff who prevails in an action under this section: (triple economic/non•economic damages)"
and (5) states: "An action may be brought under this section against a person for permitting
another person to engage in physical or financial abuse if the person knowingly acts or fails to
act under circumstances in which a reasonable person should have known of the physical or
financial abuse." Therefore the judges, clerk, court staff, attorney general, court by
discriminating against my disability, denying me ability to participate, and refusing to do anything
about the financial and physical abuse against me must pay me at least $211875.24 just in the
economic losses from this case, not counting .the discrimination, or emotional damages. The
reason is ORS 124.100 trebles economic and non•economic damages in financial and physical
abuse cases and makes those who refuse/fail to act liable. I am also entitled to a vulnerable
person restraining order against the Multnomah County Circuit Court, Marion County Circuit
Court, the Attorney General and it's staff, and Daniel and Diane Burdick per ORS 124.010 to
force them to protect me, and to stay away from me and stop abusing me. Note the attorney
general was involved many ways, including because they were served a copy of the lawsuits as
124.100 (6) requires.

This is a sample of the exhibits su~mitted to the court- screenshots of text messages, news
articles about Daniel, Facebook posts by Daniel, other lawsuits against Daniel, and audio tapes
of a witness Deborah discussing police looking for Daniel for being caught by speed trap behind
the wheel of a stolen car around Lincoln City, Oregon:
https://www.oregonstatehospital.net/video.php?id=28a2Qc6251 E (the evidence alone is enough
to prove Daniel / Diane Burdick threatened to kill me, but more evidence was submitted to
Multnomah County Circuit Court)

Therefore I request from the US District Court for them to grant a restraining order and move for
a jury trial against the above over the financial and physical abuse.
   Case 6:18-cv-01846-MC             Document 1-1        Filed 10/18/18       Page 48 of 87




Additionally as you will read below, Tennessee v Lane strips the courts of judicial/sovereign
immunity, making them liable for suits over disability discrimination. Forrester v White strips the
judges of judicial immunity on top of Tennessee v Lane, as it states judges may be personally
sued for discrimination, administration, legislative, and executive functions assigned by law.

My ADA TITLE 11, ORS 659a.142, 14th amendment right to due process and equal protection
was violated by the court in this case - including for failing to engage a disabled person since
disabled people are at least in the intermediary for equal protection jurisprudence per
Tennessee v Lane.

The court also committed the tort of deliberate infliction of emotional distress.

During this case I was also spied on, irradiated, and classified things discussed with me: they
witnessed this entire scene go down, and did nothing to help me, knowing it was unlawful.
There is classified files and intel about this case and my situation available to be discovered.

The court also knew I was being irradiated, murdered, spied on, and tortured in Project Star
Gate, and did not stop the abuse, and when I interacted with the court staff was stalked and
whistle at, indicating they are remote viewers, and knew I was a victim, another motive for this
behavior.

The FBI also did have interaction with Daniel and Diane Burdick during this case, somehow
obtaining his address, but when they went to his hotel they didn't do anything. Daniel and
Diane's address was unknown as they fleed and run through multiple states, and do not let their
address be known. One report was that someone said Daniel had plotted killings on twitter, and
that was the reason they paid a visit, but without the NSA and surveillance, or my court case,
how did they obtain his current address?

Daniel is known to be associated with the people targeting me in Project Star Gate as an
additional fact, and is buddies with them. He has witnessed me get stalked and whistled at by
undercover agents on the street and elsewhere, and was brought into the program, another
motive for his protection secretly.

Daniel claimed to have a cousin who's a sergeant and claims to have received covert police,
judge, and even Senate protection.

In addition, the court officers may be liable for criminal mistreatment, a C felony, for failing to get
me medical care/physical care for my injuries, the torture and abuse I was going under,
mandated by various laws including ADA TITLE II/ORS 659a.142, and ORS 124.100 to assist
me, or otherwise trying to constrain me of liberty, physical abuse under ORS 124.100.

This constitutes a conspiracy against my civil rights by two or more persons, which has resulted
in my rape and near murder, a federal felony A, carrying upto the death penalty. There are also
   Case 6:18-cv-01846-MC                 Document 1-1   Filed 10/18/18          Page 49 of 87




statutes pertaining to war crimes - 18 U.S. Code § 2441 - War crimes - carrying life .
imprisonment and death penalty. How about treason against the constitution?


Now th. e courthouse,
       "   -       -·
                      judges must -pay me that- money
                                         ..       - -
                                                      personally.
                                                               -


ORS 659a.142:
~'(4) it is an unlawful pra:ctice for a-ny place.of pubiic accornmodatior\ resort      or
amu_sement as defined in ORS .659A.400 (Place of public accommodation defined),
or_any person acting on behalf of such place, to make any distinction, discrimination
                                                                            a
or restriction because a customefr or patron is an individual with disability ..

    (S)(a) It is an unlawful practice for state governmen_t to exclude an individual from

    participation i!1 or deny an in_dividual the benefits of the services, programs         or
    activitie_s of state governmefo or to make -any distinction, discrimination_ or .

    . re_striction because the indiv,idual has a disability:


           (b) Paragraph (a) of this subsection is intended to ensure equal access to
              •                      •   •                          •   •         A




           available services, programs and activities ofstate government.


           {c) Paragraph (a) of this subsection is not in_tended to:

                                                                -                                --
                  (A) Create an independent entitlement to any service, program or activity

                  of state governmenf or


                  (B) Require state government to take any actfon
                                                               -  that state
                                                                          -
                                                                             government
                                                                                     - -




                  can demonstrate 'fl(ould result in-~ fundamental alteration- in the nature of a

                  service, program o'r activity of state government or would-result in undue

                  financial or admini~trative burdens on state government."


The key disability discrimination is i_repeatedly filed motions for appointment of counsel
   a
as reasonable accommodatiorJ, and had a right to access and participate- in the court
services and _programs, consist~nt with the ADA TITLE IJ, Rehab Act, ORS 659a.142
but the_ court did not properly prqvide the accomniodations -nor die! they provide me
  Case 6:18-cv-01846-MC            Document 1-1        Filed 10/18/18      Page 50 of 87




court services, activites and programs access, basically blocking and banning me. I
needed this counsel to file restraining orders, lawsuits, and to handle the small claim for
theft of my property. The court refused to do it. I do believe the court knew they had to
appoint counsel,_ by reading the ·language of the law, and case law and other material I
submitted, such as the court case known as Weems v. Bd. of Indus. Ins. Appeals,
2014 Wash. App. LEXIS 1659 (Wash. Ct. App. July 8, 2014), plaintiff was granted
reasonable accommodation of appointment of counsel due to disability multiple times,
and in fact Washington State Court rule GR 33 requires appointment of counsel under the
ADA for disabled citizens to access the courts (why would it if the law didn't require it?).

Is a person with a disability entitled to an attorney in a civil matter as a reasonable
accommodation under title II of the ADA or under state law?:
https://www.williamgoren.com/blog/2014/07/14/person-with-disability-entitled-to-attorney-at-publi
c-expense-in-civil-matter-as-reasonable-accommodation/

                                  GR33
                       REQUESTS FOR ACCOMMODATION BY PERSONS WITH DISABILITIES




       (C) as to otherwise unrepresented parties to the proceedings, representation by
counsel, as appropriate or
necessary to making each service, program, or activity, when viewed in its entirety, readily
accessible to and usable
by a person with a disability.




The Washington Court of Appeals has set forth a formula for determining when a court violates

the Americans With Disability Act TITLE II, and Washington Law Against Discrimination,

requiring courthouses to appoint counsel at public expense as a reasonable accommodation in

Dale Weems v. State Industrial Insurance Appeals, 44713-4 (Wash. Ct. App. 2014).


In that case Petitioner filed for workers compensation, and was unable to represent himself due

to mental disabilities, depriving of his right to due process and equal protection. He was unable
to argue his case, barely able to file his cases, and the like. Upon appeal to the state court

system the courts fully appointed counsel at public expense, at one point ordered the workers

compensation to appoint counsel, and ultimately remanded the case to the insurance board to
do more fact finding to assist the courts in determining of ADA and WLAD were violated. They
   Case 6:18-cv-01846-MC          Document 1-1      Filed 10/18/18      Page 51 of 87




wanted certain facts to be determined, apparently spelling out a formula for when the ADA was

violated by not appointing counsel:


  "Weems then sought judicial review of the Board' s order. The superior court found

  that



  Weems currently suffers from a mental health condition that [a] ffects his ability to

  fully and effectively

             represent himself and prosecute his labor and industries case."

  Board Record (BR) at



  66. Accordingly, the superior GOUrt appointed counsel to represent Weems pursuant
  to GR 33

  and the Americans with Disabilities Act."



  See that. Court appoints counsel at public expense under Americans with Disability
  Act."



  After winning his appeal he went back to the lower board who failed to appoint

  counsel, enabling Weems to win on a second appeal:



  State court appointed counsel and ordered lower Board of compensation to appoint
  counsel:



  "Weems again sought judicial review of the Board' s order. 10 Pursuant to GR 33,
  the
Case 6:18-cv-01846-MC          Document 1-1      Filed 10/18/18     Page 52 of 87




superior court again appointed counsel to represent Weems at public expense.

Weems' s

appointed counsel and the Department delivered argument, but neither party

presented additional

evidence in the superior court.

11

Without challenging the merits of the Board' s order, Weems argued for the first

time in

the superior court that the Board' s order should be vacated and the case remanded

for rehearing

with Weems represented by a GR 33 attorney because a mental disability

prevented him from

meaningful participation in the administrative proceeding as required by. the

Americans with

Disabilities Act and the Washington Law Against Discrimination. Initially agreeing

with

Weems, the superior court entered findings of fact, conclusions of law, and an order

vacating the

Board' s order on November 20, 2012. The superior court' s order further directed

the Board to

appoint an attorney for Weems and rehear his application."



"Title II of the ADA, 42 U.S. C. §§ 12131 -12165 ( 2012) (Title II), prohibits public

entities
 Case 6:18-cv-01846-MC         Document 1-1       Filed 10/18/18     Page 53 of 87




from discriminating against qualified individuals with disabilities in public

accommodations.

16

Tennessee v. Lane, 541 U.S. 509, 517, 124 S. Ct. 1978, 158 L. Ed. 2d 820 ( 2004).

A public

entity must provide a reasonable accommodation where necessary to provide

meaningful access

to individuals with disabilities, including" an equal opportunity to participate in, and

enjoy the

benefits of, a service, program, or activity conducted by a public entity." 28 C.F.R.

35. 160( b)( 1) ( 2009); see Randolph v. Rodgers, 170 F.3d 850, 858 ( 8th Cir.

1999).

A person alleging a Title II violation must show that ( 1) he is a qualified individual

with

a disability; (2) he was excluded from participation in or denied the benefit of a

public entity's

services, programs, or activities, or the public entity otherwise discriminated against

him; and ( 3)

the exclusion, denial, or discrimination was by reason of his disability. Duvall v.

Kitsap County,

260 F.3d 1124, 1135 ( 9th Cir. 2001 ). When a public entity receives a request for an

accommodation -or when "the need for accommodation is obvious, or required by.

statute or
 Case 6:18-cv-01846-MC         Document 1-1       Filed 10/18/18     Page 54 of 87




regulation 11 -it must conduct a fact - specific investigation to determine the

appropriate

accommodation under the circumstances. Duvall, 260 F. 3d at 1·139_ But a public

entity has an

affirmative defense if it shows that the requested accommodation would impose an

undue

financial or administrative burden. Randolph, 170 F. 3d at 858.

Similarly, the WLAD requires all places of public accommodation to provide people

with

disabilities an equal opportunity compared to people without disabilities. Fell, 128

Wn.2d at

631, 635. A plaintiff alleging disability discrimination must show that ( 1) he has a

recognized

disability, (2) the defendant operates a place of public accommodation, (3) the

defendant

discriminated against the plaintiff by providing treatment that was not comparable to

the level of

services enjoyed by persons Without disabilities, and ( 4) the disability was a

substantial factor

causing the discrimination. Fell, 128 Wn.2d at 637. But the defendant has not

engaged in

unlawful disability discrimination if its failure to accommodate the plaintiff rests on a

legitimate
 Case 6:18-cv-01846-MC          Document 1-1        Filed 10/18/18     Page 55 of 87




and nondiscriminatory reason, including financial unfeasibility. Fell, 128 Wn.2d at

642."


"The superior court's findings of fact left material factual disputes undecided.17 In

relevant part, the superior court found:

1. 1 At a scheduling conference held June 3, 2008, before the [ Board], [ Ms.

Weems] asked that court to appoint an attorney to represent [Mr.Weems]. Ms.

Weems advised that court that [ Mr. Weems] lacked the mental capacity to

represent himself.

1. 2 No appropriate colloquy nor investigation was conducted by the [ Board] with

respect to whether [Mr.Weems] was suffering from a mental condition that

would impair his ability to proceed pro -se.



  1. 6 [ In his first appeal to superior court, [ t]his court appointed an attorney to

  represent [Mr. Weems], pursuant to [ t]he Amercians [ w]ith Disabilities Act,

  after

  f]inding that [ Mr. Weems] was unable to " fully and effectively" represent

  himself.

  1. 8 On remand, the [ Board] did not conduct an appropriate inquiry into [ Mr.

  Weems' s] mental condition.

  1. 9 Ultimately, after once again exhausting his administrative remedies, [ Mr.

  Weems] timely appealed the [Board's] decision to this court, with the

  assistance
Case 6:18-cv-01846-MC        Document 1-1      Filed 10/18/18     Page 56 of 87




of his GR 33 appointed attorney."



"These findings leave at least four material factual disputes unresolved. First,

the superior

court did not determine whether Weems is a person with a " disability" as the

statutes define that

term.

19 See 42 U.S. C. § 12102(1); RCW 49. 60.040( 7). Second, the superior court
did not

determine whether Weems requested that the Board appoint him counsel as an

accommodation

for his disability or whether Weems' s need for accommodation was " obvious"

to the Board. See

Duvall, 260 F.3d at 1139. Third, the superior court did not decide whether the

Board's

alternatives to the appointment of counsel at public expense -such as Weems'

s ability to hire an

attorney on a contingency fee basis, 20 Ms. Weems' s assistance as a lay

representative, and the

industrial appeals judge' s questioning of witnesses -   either (a) failed to

provide Weems with a
   Case 6:18-cv-01846-MC            Document 1-1         Filed 10/18/18       Page 57 of 87




    level of service comparable to that enjoyed by non - disabled claimants or (b)

    deliberately failed to accommodate Weems' s disability so as to discriminate

    against him. Duvall, 260 F. 3d at 1138-

    39; Fell, 128 Wn.2d at 639 -40. Fourth, the superior court did not determine

    whether the

    appointment of counsel at public expense would. unduly burden the Board. See

    Randolph, 170

    F.3d at 858; Fell, 128 Wn.2d at 642."



Yeah it sure sounds like the disabled are getting the same "level of court access" as the

nondisabled uber rich, by denying disabled counsel and making them somehow go pro se with

impairments that often make one incapable to move, think, remember, talk, walk, perform

massive amounts of labor (try this while being irradiated like me it's not fun). This is a two tiered

court system banned by the ADA TITLE 11, REHAB ACT, etc.



No ~here else quite like the US in the world are the lawyers fully privatized and for profit so only

the rich can procure them. The rich like to create systems up such as a statute that allows

attorney fees to be paid by a losing-party, but the statutes fail to mention only a rich person can

pay a lawyer up front to do a case so upon winning those attorney fees can be reclaimed.

Lawyers do not take cases without being
                                  .     paid upfront but in rare exceptional cases. . However

ADA TITLE Ill might ban that, as lawyers are banned by it from refusing to take disabled

customers cases if they handle the area of law they have an issue with, but no lawyers follow

the title Ill in private practice quite yet and yes I have been discriminated against and turned

down by countless lawyers they won't even provide basic consultations) I need to sue in

addition to these court lawsuits- to make the entire legal system ADA and Rehab Act compliant.



Ban on private lawyers refusing service to disabled customers:
    Case 6:18-cv-01846-MC             Document 1-1          Filed 10/18/18       Page 58 of 87




§ 36.302 Modifications in policies, practices, or procedures.

(a)General. A public accommodation shall make reasonable modifications in policies, practices,

or procedures, when the modifications are necessary to afford goods, services, facilities,

privileges, advantages, or accommodations to individuals with disabilities, unless the public

accommodation can demonstrate that making the modifications would fundamentally alter the

nature of the goods, services, facilities, privileges, advantages, or accommodations.



{b)Specialties -



(1 )General. A public accommodation may refer an individual with a disability to another public

accommodation, if that individual is seeking, or requires, treatment or services outside of the

referring public accommodation's area of specialization, and if, in the normal course of its

operations, the referring public accommodation would make a similar referral for an individual

without a disability who seeks or requires the same treatment or services.



(2)111ustration - medical specialties. A health care provider may refer an individual with a

disability to another provider, if that individual is seeking, or requires, treatment or services

outside of the referring provider's area of specialization, and if the referring provider would make

a similar referral for an individual without a disability who seeks or requires the same treatment

or services. A physician who specializes in treating only a particular condition cannot refuse to

treat an individual with a disability for that condition, but is not required to treat the individual for

a different condition.


What I envision is Rehab Act and Title II creating a court funding mechanism to pay lawyers
who are required to perform labor and take the courts payments as a reasonable
accommodation under title Ill. This would make the court system on par with Netherlands where
the government pays for hours of consultations without question and pays for the lawyers to
take the cases to trials but, nondisabled and disabled should qualify under the due process
clause beyond ADA and Rehab Act.
   Case 6:18-cv-01846-MC              Document 1-1          Filed 10/18/18    Page 59 of 87




Disability Rights Washington filed the following brief in support of Weems:

http://civilrighttocounsel.org/uploaded files/168/9 DRW Amicus Brief.pdf


Appellant brief: http://www.civilrighttocounsel.org/uploaded files/163/4 Appellant s Brief.pdf


National Right to Civil Counsel Brief:
http://civilrighttocounsel.org/uploaded files/166/7 Reply Brief.pdf


From William Gorem website:
"Keep in mind, that a court system failing to engage a person with a disability in order to
make sure that they can access the court system, runs the real risk of not only violating
title II of the ADA but also violating the equal protection clause of the 14th amendment
because when it comes to accessing the courts, persons with disabilities are at least in
the intermediate scrutiny or higher class for equal protection jurisprudence per
Tennessee v. Lane, 541 U.S. 509, 533-34 (2004). In English, this means a state court
system violating title II of the ADA also probably violates a person with a disability's
equal protection rights as well."



Violating ADA TITLE II and Rehab Act are determined the same:

"To establish a prima facie case under either Title II or

the Rehabilitation Act, a plaintiff must a liege that (1) she is

a qualified indi viduat with a disability; (2) the defendant is

subject to the Acts; and (3) she was deni e d the opportunity to

participate in or benefit from the defendant's services,

programs, or activities , or was otherwise discriminated against

by the defendant because of her disability. 42 U.S.C. § 12131;

29 U.S.C. § 794 (a); see a I so McElwee v. Cnty. of Orange, 700 F. 3d 635, 640 (2d Cir. 2012)

(citing Henrietta D. v. Bloomberg ,

331 F .3d 261 , 272 (2d Cir. 2003)) . 6"
    Case 6:18-cv-01846-MC               Document 1-1          Filed 10/18/18        Page 60 of 87




In Tennessee v Lane, the US Supreme Court ruled courts may not use cost or convenience of
reasonable accommodations as an excuse to deny court access, and mandated reasonable
accommodations in all courthouses and stripped the courts of sovereign immunity over the
issue.


 "Title ll's implementing regulations make clear that the reasonable modification requirement can be
. satisfied in various ways, including less costly measures than structural changes. This duty to
 accommodate is perfectly consistent with the well-established due process principle that, within the
 limits of practicability, a State must afford to all individuals a meaningful opportunity to be heard in its
 courts. Boddie, 401 U.S., at 379. A number of affirmative obligations flow from this principle. Cases
 such as Boddie, Griffin v. Illinois, 351 U.S. 12, and Gideon v. Wainwright, 372 U.S. 335, make clear
 that ordinary considerations of cost and convenience alone cannot justify a State's failure to provide
 individuals with a meaningful right of access to the courts. Judged against this backdrop, Title ti's
 affirmative obligation to accommodate is a reasonable prophylactic measure, reasonably targeted to
 a legitimate end. Pp. 18-23."


Judges do not have judicial immunity in cases of discrimination - or
administrative, legislative, and executive functions assigned by law to the court
and can be sued personally: Forrester v. White, 484 U.S. 219 (1988) (this is a
sister case law of Tennessee v Lane, stripping immunity)

https://en.wikipedia.org/wiki/Forrester v. White

"Judges have been given judicial immunity to preserve their important
governmental function. If judges were personally liable for erroneous decisions,
the resulting avalanche of suits, most of the frivolous but vexatious, would
provide powerful incentives for judges to avoid rendering decisions likely to
provoke such suits. Truly judicial acts, however, must be distinguished from the
administrative, legislative, or executive functions that judges may occasionally be
assigned by law to perform. Here, the promoting and demoting of aids can be
classified as an administrative act, not a judicial one.

Absolute immunity cannot be extended to judges who perform administrative
acts. Justice O'Connor applied a "functional" approach under which the nature of
the functions entrusted to particular officials is examined in order to evaluate the
effect that exposure to particular forms of liability would likely have on the
appropriate exercise of those functions.
     Case 6:18-cv-01846-MC               Document 1-1          Filed 10/18/18        Page 61 of 87




Administrative acts are indistinguishable from those of an executive branch
official responsible for making similar personnel decisions, which, no matter how
crucial to the efficient operation of public institutions, are not entitled to absolute
immunity from liability in damages under § 1983. O'Connor dismissed the Court
of Appeals reasoning that the threat of vexatious lawsuits by disgruntled
ex-employees could interfere with the quality of a judge's decisions. She argued
that it does not serve to distinguish judges from other public officials who hire and
fire subordinates. Neither case should afford absolute immunity towards the
actor.[1 ]"

Where ADA TITLE II applies to state courts, Rehab Act applies to federal courts and the
laws require the same thing and violations are determined exactly the same, meaning
federal courts must provide reasonable accommodations as well.


The ADA: One Avenue to Appointed Counsel Before a Full Civil Gideon:
https://digitalcommons.law.seattleu.edu/sjsj/vol2/iss2/30/


The following ADA TITLE II clauses require the courts to pay for
accommodations, and they cannot charge the person a surcharge, or make
them pay for the accommodations themselves:


§35.130 General prohibitions against discrimination.
     (a) No qualified individual with a disability shall, on the basis of disability, be excluded from
participation in or be denied the benefits of the services, programs, or activities of a public entity, or
be subjected to discrimination by any public entity.
     (b)(1) A public entity, in providing any aid, benefit, or service, may not, directly or through
contractual, licensing, or other arrangements, on the basis of disability-
     (i) Deny a qualified individual with a disability the opportunity to participate in or benefit from the
aid, benefit, or service;
     (ii) Afford a qualified individual with a disability an opportunity to participate in or benefit from the
aid, benefit, or service that is not equal to that afforded others; (this means the court cannot allow
the rich to use and have access to lawyers through private pay structures with high tolls the
disabled cannot afford- counsel is crucial to anyone using a courts services period)
     (iii) Provide a qualified individual with a disability with an aid, benefit, or service that is not as
effective in affording equal opportunity to obtain the same result, to gain the same benefit, or to
reach the same level of achievement as that provided to others; (this means the court cannot
allow the rich to use and have access to lawyers through private pay structures with high
tolls the disabled cannot afford- counsel is crucial to anyone using a courts services period)
    Case 6:18-cv-01846-MC              Document 1-1          Filed 10/18/18        Page 62 of 87




     (iv) Provide different or separate aids, benefits, or services to individuals with disabilities or to
any class of individuals with disabilities than is provided to others unless such action is necessary to
provide qualified individuals with disabilities with aids, benefits, or services that are as effective as
those provided to others; (this means the court cannot allow the rich to use and have access to
lawyers through private pay structures with high tolls the disabled cannot afford- counsel is
crucial to anyone using a courts services period)
     (v) Aid or perpetuate discrimination against a qualified individual with a disability by providing
significant assistance to an agency, organization, or person that discriminates on the basis of
disability in providing any aid, benefit, or service to beneficiaries of the public entity's program; (this
means the multnomah county circuit court for example, could not continue to employ
discriminatory judges, or refuse to remove a discriminatory judge, may not rule against me or
for another's favor if it would discriminate against me/where a reasonable accommodation
should first be offered etc etc)
     (vi) Deny a qualified individual with a disability the opportunity to participate as a member of
planning or advisory boards;
     (vii) Otherwise limit a qualified individual with a disability in the enjoyment of any right, privilege,
advantage, or opportunity enjoyed by others receiving the aid, benefit, or service. (preventing a
law from being enforced, or not providing damages/money awards when owed is illegal)
     (2) A public entity may not deny a qualified individual with a disability the opportunity to
participate in services, programs, or activities that are not separate or different, despite the existence
of permissibly separate or different programs or activities. (may not give the rich the full court
experience with lawyers and experts, while denying it to the poor)
     (3) A public entity may not, directly or through contractual or other arrangements, utilize criteria
or methods of administration:
     (i) That have the effect of subjecting qualified individuals with disabilities to discrimination on the
basis of disability;
     (ii) That have the purpose or effect of defeating or substantially impairing accomplishment of the
objectives of the public entity's program with respect to individuals with disabilities; or
     (iii) That perpetuate the discrimination of another public entity if both public entities are subject
to common administrative control or are agencies of the same State.
     (4) A public entity may not, in determining the site or location of a facility, make selections-
     (i) That have the effect of excluding individuals with disabilities from, denying them the benefits
of, or otherwise subjecting them to discrimination; or
     (ii) That have the purpose or effect of defeating or substantially impairing the accomplishment of
the objectives of the service, program, or activity with respect to individuals with disabilities.
     (5) A public entity, in the selection of procurement contractors, may not use criteria that subject
qualified individuals with disabilities to discrimination on the basis of disability.
     (6) A public entity may not administer a licensing or certification program in a manner that
subjects qualified individuals with disabilities to discrimination on the basis of disability, nor may a
public entity establish requirements for the programs or activities of licensees or certified entities that
subject qualified individuals with disabilities to discrimination on the basis of disability. The programs
or activities of entities that are licensed or certified by a public entity are not, themselves, covered by
this part.
     (7)(i) A public entity shall make reasonable modifications in policies, practices, or
procedures when the modifications are necessary to avoid discrimination on the basis of
    Case 6:18-cv-01846-MC             Document 1-1         Filed 10/18/18        Page 63 of 87




disability, unless the public entity can demonstrate that making the modifications would
fundamentally alter the nature of the service, program, or activity.

     (8) A public entity shall not impose or apply eligibility criteria that screen out or tend to screen
out an individual with a disability or any class of individuals with disabilities from fully and equally
enjoying any service, program, or activity, unless such criteria can be shown to be necessary for the
provision of the service, program, or activity being offered.
     (c) Nothing in this part prohibits a public entity from providing benefits, services, or advantages
to individuals with disabilities, or to a particular class of individuals with disabilities beyond those
required by this part.
     (d) A public entity shall administer services, programs, and activities in the most integrated
setting appropriate to the needs of qualified individuals with disabilities.

    (f) A public entity may not place a surcharge on a particular individual with a disability or
any group of individuals with disabilities to cover the costs of measures, such as the
provision of auxiliary aids or program accessibility, that are required to provide that
individual or group with the nondiscriminatory treatment required by the Act or this part.


The above states the courts are not the exclusive party house of the rich, CIA,
etc.

In addition to impairments, disabled people are given small SSI checks of
$750 a month or less, which they must use to cover their other basic needs
like food, shelter, travel, medical, which means they receive no money to
cover the cost of lawyers, expert witnesses, or other actors required to utilize
the broad spectrum of court services, therefore it is discrimination on those
impaired and those who are merely in the class of being disabled to deny
them these things while affording them to other more well to do types. Think
about how this functions: courts have high tolls on them established by laws of
Congress, written by the rich elite to subvert the constitutions protections they
cannot remove, including writing laws to give themselves all the money and
deny it to everyone else- therefore they could afford lawyers, experts,
investigators and the like to access the courts, while no one else such as the
disabled or poor could. This has the result of blocking lawsuits against the
rich, CIA, etc, amongst other tactics they pull, such as keeping abuses
classified and entirely secret, which is illegal under law and executive order
13526 (Technology, methods, information may not be classified under EO
13526 if used to conceal wrongdoing, rape, murders, torture, prevent
   Case 6:18-cv-01846-MC           Document 1-1        Filed 10/18/18      Page 64 of 87




embarrassment etc, but it is being held as classified). The issue is, the
enforcement mechanisms in society are being controlled, including through
high tolls, secrecy, secret appointments of staff of these entities, and
discrimination. Denying the poor court access has the same effect as
bolstering profits and control on society, preventing abuses from being tried by
jury trials. Corporations and government are then free to drug, conceal wrong
doings and ill intents, build weapons to control us, rape, torture, kill, spy,
produce deliberately faulty products that harm, subvert rights without risk of
any judgments being made against them.

The ADA seems to require the court to appoint counsel for lawsuits over ADA
claims, borrowing from TITLE Ill as judges often do for TITLE II interpretation:
§36.501   Private suits.:


"Upon application by the complainant and in such circumstances as the court may deem just, the
court may appoint an attorney for such complainant and may authorize the commencement of the
civil action without the payment of fees, costs, or security."


The United States courts are currently set up to only grant access to the rich elite CIA
officers, while the public are denied access. This article called the Justice Gap Report
2017 highlights how poor and disabled alike are denied access to justice:
JUSTICE GAP REPORT 2017 discusses 97% of American citizens with a legal problem are
forced to do without justice because no lawyer access is made available- blocking them from
using the courts: https://www.lsc.gov/media-center/publications/2017-justice-gap-report


The only protected class might be the disabled if we can get this reasonable
accommodation/due process/equal protection clause issue figured out.

Some ADA/disability discrimination case law supports my stance the courts must pay
for counsel to represent me and others, because not doing so is discrimination under
the statutes:

US District 9 has affirmed the AD A's requirement that government and business must make
purchases of services and goods to accommodate the disabled, see


Jury A wards Record $13 Million in Disability Discrimination Case:
https ://www.hrhub.com/doc/jui:y-awards-record-13-mil Iion-in-disabi Iity-d-000 I
     Case 6:18-cv-01846-MC         Document 1-1        Filed 10/18/18      Page 65 of 87




"A Wisconsin jury awarded $13 million in compensatory and punitive damages to a former
Chuck E. Cheese pizza chain employee. The verdict represents the largest monetary relief
awarded by a jury in a case brought by the Equal Employment Opportunity Commission under
the Americans with Disabilities Act.

The jury found that Chuck E. Cheese violated the employment provisions of the ADA by
discriminating against Donald Perkle when they fired him due to his disability, mental
retardation."

JOHN KARCZEWSKI, Plaintiff-Appellant,
v.
OCH MISSION VALLEY LLC, a California Limited Liability Company, Defendant-Appellee.


Ruled: business had to provide reasonable accommodations (modification to their policies,
practices, procedures) to disabled customer including procuring special equipment for test
drives for disabled customers.


In Gill v. Winn-Dixie Stores, Inc., 2017 U.S. Dist. LEXIS 90204 (S.D. Fla. June 13, 2017),

Winn-Dixie was ordered to make their website disability accessible, setting aside over $250,000

to make the Winn-Dixie website accessible. This pales in comparison of course to the over $9

million invested in the website by the company to open and renovate the website.


A federal jury on Thursday awarded $400,000 in emotional damages to a former inmate
who is deaf, finding that the Oregon Department of Corrections violated his civil rights
by failing to make proper accommodations for his disability.:
https://www.oregonlive.com/portland/index.ssf/2016/11 /federaljury awards former ore
.html
From: https://www.adatitleiii.com/reasonable-modifications-2/


Seyfarth Synopsis: Pennsylvania court rules that a museum violated the ADA when it
refused to waive the entry fee for a guest's personal care assistant.
A federal district court judge in Pennsylvania court recently held that Title Ill of the ADA
required the Franklin Institute ("Fl") to waive the admission fee for the personal care
assistant ("PCA") of a person with a disability to attend a movie screening at the
   Case 6:18-cv-01846-MC          Document 1-1       Filed 10/18/18     Page 66 of 87




museum. Title Ill of the ADA requires public accommodations to make reasonable
modifications to their normal policies practices and procedures where necessary to
ensure access for individuals with disabilities, unless doing so imposes an undue
burden or fundamentally alters the nature of the goods and services being offered. The
court found that waiving the fee would not pose an undue burden or result in a
fundamental alteration in this case.
FI argued that free entry would result in dramatic economic consequences to the
museum, including deficits, ineligibility for grants, elimination of services, budget cuts
and ultimately layoffs.
The judge disagreed with colorful prose, finding no loss of revenue and nothing more
than a de minimus added cost to Fl; calling Fl's arguments "worthy of the antagonist in
a Dickens novel." The judge noted that the museum's existing practice of providing
folding chairs for PCAs to sit next to wheelchair users would not cost the museum any
money because the folding chairs were not normally sold to patrons. The court also
noted that Fl spends substantial sums on charitable efforts and gives reduced price
tickets to people who cannot afford to pay. The court criticized Fl's .argument that
parents or babysitters of children must pay for entry, noting that individuals with
disabilities are not the same as children.
While a well-heeded cautionary tale, this case is not of universal applicability. It does
not mean museums and other institutions must always let companions in for free.
Rather, places of public accommodation must take their obligation to make reasonable
modifications to policies, procedures, and practices seriously, and conduct a meaningful
analysis of whether making the modification would really impose an undue burden or
result in a fundamental alteration. The decision also serves as a reminder thatdisability
access defenses are highly fact intensive and cannot be decided early in a case. The
practical approach in some cases may be to make the modification rather than watch
fees increase in the process of litigating a case.


Reasonable Modification to Policies, Practices, or Procedures Must Be Considered
When Requested by a Person with Disability
On July 25, 2012, Judge Joseph Spero of the United States District Court for the
Northern District of California issued an opinion in Gregory Pilling v. Alameda Park
Street Bicycle, Inc., et al., Case No. C-12-02186-JCS which serves as a reminder to all
     Case 6:18-cv-01846-MC        Document 1-1       Filed 10/18/18     Page 67 of 87




public accommodations of the obligation to make "reasonable modification" to policies,
practices, or procedures when such modifications are necessary to provide persons
with disability with full and equal enjoyment.
The plaintiff in the case, a cancer survivor, required the use of a colostomy bag. He
used his bike and train to commute to his job as a street sweeping foreman. After
getting off the train, he would store his bike at a bike storage facility, which was jointly
operated by the train and a private entity.
The bike storage facility had a rule requiring that entry and exit into the facility be
accomplished within 10 minutes. The rule's purpose was to help deter and detect
instances of theft. The plaintiff requested that the rule be modified to allow him the time
he needed (12-18 minutes) to use the restroom while in the facility. After his request for
reasonable modification was denied, he sued alleging claims under the ADA and
analogous state laws.
Judge Spero held that the defendants were required to comply with the DOJ regulation
which requires that "reasonable modification in policies, practices, or procedures" be
made when necessary to avoid discrimination unless the modification would
"fundamentally alter the nature of the service, program, or activity." 28 C.F.R. §
35.130(b)(7). That the 10 minute rule was neutral on its face and had a legitimate
purpose was no defense. It should have been modified to allow the plaintiff the time he
needed in the restroom.
Any place of public accommodation should take note of the ruling. Even if a policy,
procedure, or practice seems reasonable and non-discriminatory on its face, the ADA
may very well require that it be modified to afford a person with disability full and equal
enjoyment.


986 P.2d 1183 (1999)
162 Or. App. 472
John Earl BRASCH, Appellant,
V.
Lily QUAN, dba China Garden, Respondent.
(96-97-05494; CA A 101749)
Court of Appeals of Oregon.
Argued and Submitted January 20, 1999.
   Case 6:18-cv-01846-MC         Document 1-1       Filed 10/18/18    Page 68 of 87




Decided September 15, 1999.
Nickolas Facaros, Eugene, argued the cause for appellant. With him on the brief was
Facaros & Rosas.
No appearance for respondent.
Before LANDAU, Presiding Judge, and LINDER, Judge, and WARREN, Senior Judge.
LANDAU, P.J.
In this action for unlawful discrimination in a place of public accommodation, plaintiff
appeals a judgment awarding him $25,000 damages. He contends that the trial court
erred in awarding him less than the $500,000 he requested in his amended complaint.
He also contends that the trial court erred in denying his motion for leave to amend his
complaint further to conform to evidence adduced at trial. We affirm.
The relevant facts are undisputed. Defendant owns and operates a restaurant. Plaintiff
is wheelchair-bound as a result of an automobile accident that occurred some years
ago. He decided to eat at defendant's restaurant but was refused service. Plaintiff
initiated this action under ORS 659.425(3), which prohibits any place of public
accommodation from discriminating against a customer *1184because the customer is
a disabled person. He alleged that he suffered "humiliation, embarrassment, mental
anguish, emotional distress, and psychic injury," for which he claimed $25,000 in
damages.


In the Matter of Kara Johnson dba Duck Stop Market (November 6, 2014), Case No.
30-14, appeal pending. Complainant, an individual with multiple disabilities who has
been prescribed a service dog and uses service dogs to mitigate her disabilities, was
not allowed to shop in Respondent's convenience store in April 2013 while
accompanied by her service dogs. Respondent violated ORS 659A.142(4). The forum
awarded Complainant $60,000 in damages for physical, emotional, and mental
suffering. Cite this case as 34 BOLi Orders 2 (2014)




Homeless shelter lawsuits revolving around ADA TITLE II indicate the government must
purchase disability accessible apartments for disabled people, amongst other
"reasonable accommodations:" Anthony Hunter v District of Columbia:
    Case 6:18-cv-01846-MC         Document 1-1       Filed 10/18/18     Page 69 of 87




https://www.justice.gov/sites/default/files/crt/legacy/2014/09/19/hunter memorandum.pd
f

United States v District of Columbia: https://www.ada.gov/dc shelter.htm

Rehab Act and IDEA require the schools to pay for students schooling at private
schools and other sources as a reasonable accommodation, giving students the best
chance at success, per last years SCOTUS ruling:
https://www.npr.org/sections/ed/2017/03/22/521094 752/the-supreme-court-rules-in-favo
r-of-a-special-ed ucation-stud ent

"School districts must give students with disabilities the chance to make meaningful,
"appropriately ambitious" progress, the Supreme Court said Wednesday in an 8-0
ruling.
The decision in Endrew F. v. Douglas County School District could have far-reaching

implications for the 6.5 million students with disabilities in the United States.


The case centered on a child with autism and attention deficit disorder whose parents
removed him from public school in fifth grade. He went on to make better progress in a
private school. His parents argued that the individualized education plan provided by the
public school was inadequate, and they sued to compel the school district to pay his
private school tuition.
The Supreme Court today sided with the family, overturning a lower court ruling in the

school district's favor.


The federal Individuals With Disabilities Education Act guarantees a "free appropriate

public education" to all students with disabilities. Today's opinion held that "appropriate"

goes further than what the lower courts had held."



Section 8 programs require government to spend extra money to ensure disability
accessible apartments are rentable by tenants, such as close to doctors offices, with
wheelchair ramps, with elevators, with extra rooms for disability equipment, extra money
to run electricity for disabilities and equipment, special heating and cooling sources, etc,
sometimes doubling the amount of a section 8 voucher or more as a reasonable
accommodation. Furthermore, things like disability expenses are usually counted as a
   Case 6:18-cv-01846-MC             Document 1-1        Filed 10/18/18       Page 70 of 87




deduction as a reasonable accommodation in the SNAP, section 8, and other programs:
https://www.masslegalhelp.org/housing/reasonable-accommodation-reguest

International perspective: Every other major court on earth provides court appointed counsel to

the poor/disabled to enable their access to the courts and justice. It's only the United States of

fuckery where nearly every system of government and business is dilapidated, and prevented

from serving the public. In the United States they place huge tolls to access the courts including

massive filing fees, and high hourly rates on purchasing counsel, which no citizen can afford,

especially the disabled, barring their access to the courts. This is occurring across the board:

healthcare similarly has high tolls, college education, food, housing. It's now well understood

that housing is unaffordable in every state, requiring doubling of the minimum wage for families

to afford basic two bedroom apartments. The homeless rate in the last four decades since

Ronald Reagan shutdown welfare and housing programs, has exploded to levels not seen since

the great depression, and it keeps getting worse. There's over 22000 homeless school aged

children in Oregon alone, and 4.2 million homeless young adults in any given 12 month period.

A trip downtown will get you eye fulls of homeless young adults, including females forced to

bare their tits to change their clothes on the streets, and mothers who have their children in the

ice cold of winter, frequently resulting in child death when they pop out in the icy air. The United

Nations Special Reporter on Extreme Poverty has highlighted that these conditions do not exist

in any other developed nations in his recent reports. The judiciary is highlighted as making

justice so unobtainable, that citizens are crippled from enforcing their civil and constitutional

rights including the right to vote. This country also loves killing thousands with police bullets

yearly, shooting more bullets in a single police episode than all other countries shoot in

decades. We also kill 500,000+ annually with psychiatric drugs dolled out to communities of

citizens, prisoners, and mental hospital patients. Many more die without healthcare, and

homeless on the streets. The wealthy elite truly want everyone not them dead. And the courts

are ok with that, because they were appointed to enforce the elite's will against us all. :)

The United States has even signed treaties agreeing to provide civil counsel but doesn't do so,

violating their duties under international treaties:

http://civilrighttocounsel.org/about/international perspective
   Case 6:18-cv-01846-MC              Document 1-1          Filed 10/18/18       Page 71 of 87




Sample of international countries providing civil counsel:

European Charter Article 47 - Right to an effective remedy and to a fair trial guarantees free civil

counsel and legal aid to pay all court costs:

http://fra.eu ropa. eu/en/charterped ia/article/4 7 -right-effective-remedy-and-fair-trial


"Everyone whose rights and freedoms guaranteed by the law of
the Union are violated has the right to an effective remedy
before a tribunal in compliance with the conditions laid down in
this Article.
        Everyone is entitled to a fair and public hearing within a
reasonable time by an independent and impartial tribunal
previously established by law. Everyone shall have the
possibility of being advised, defended and represented.
        Legal aid shall be made available to those who lack
sufficient resources in so far as such aid is necessary to ensure
effective access to justice."


An example of how Article 47 of EU Charter operates: In the Netherlands 36% of citizens qualify

for court paid legal aid for lawyers, experts, investigators and other court costs which they

actually receive, ensuring court access to all citizens not just the rich.

https://amsterdam-mamas.nl/articles/legal-aid-netherlands This free lawyers in all areas of law:

administrative, human rights, criminal, personal injury, housing,

immigration, social security, contract/consumer, family/divorce/alimony/custody,

labor/employment, mental health issues, appeals, etc..
    Case 6:18-cv-01846-MC                 Document 1-1      Filed 10/18/18        Page 72 of 87




"Anyone in need of professional legal aid but unable to (fully) bear the costs, is entitled to call upon

the provisions as set down in the Legal Aid Act (in force since 1994; the last amendment of this law

took effect on July 1st, 2011 ). The Legal Aid Act of 1994 replaced the prior statutory system that

dealt with the supply of legal aid and dates back as far as 1956. Given their financial means and

merits, approximately 36% of the Dutch population (with a total of 16.7 million people) would,

according to the latest estimates, qualify for legal aid if circumstances so require. The legal aid itself

is mainly financed by the state (the Legal Aid Fund) and only for a minor part by an income-related

contribution of the individual client."


If the Netherlands can do it United States can do it too!


Japan "[n]o person shall be denied the right of access to a court" and the countries

corresponding civil legislature guarantee all welfare recipients free court appointed counsel and

legal aid money, and the population who can pay get legal loans:

http://www.probonoinst.org/wpps/wp-content/uploads/iapan. pdf

Article 39A of Constitution of India guarantees the right to access the court with free legal aid,

and they believe if one cannot pay to access the court ie pay a lawyer or legal staff the person

becomes disabled, incapacitated because they cannot exercise their legal rights. In fact, being

unable to pay for your needs is linked to low IQ, health problems, and brain injury, making one

impaired and qualifying for ADA / Rehab Act protections:

http://shodhganga.inflibnet.ac.in/bitstream/10603/12650/10/10 chapter%206.pdf



In violation of EU Charter 47, UK cut legal aid recently from 575,000 annual paid counsel

representations - cases which saw civil cases filed - to around 140,000- what they saw was

citizens could not even file cases anymore. This had the impact of restricting court access to the

rich from the poor:



Justice 'only for the wealthy': Law Society condemns legal aid cuts:

https://www.theguardian.com/law/2018/sep/28/justice-only-for-the-wealthy-law-society-warns-on

-legal-aid-cuts
   Case 6:18-cv-01846-MC               Document 1-1   Filed 10/18/18      Page 73 of 87




Access to justice under threat in UK, says supreme court judge:

https://www.theguardian.com/law/2018/sep/26/legal-aid-access-to-justice-under-threat-in-uk-say

s-supreme-court-iudge



Justice Beat: Gender Issues and Legal Aid Cuts:

https://www.crowdjustice.com/blog{justice beat gender ·Iegal aid cuts/



"Justice for all? Inside the legal aid crisis":

https://www.ft.com/content/894b8174-c120-11 e8-8d55-54197280d3t7


The United States choice to not provide civil counsel is not consistent with international
standards or agreements the United States has entered into, or existing US law. The other
countries have proven it: courts are inaccessible to the disabled and poor without full legal
aid/civil counsel funding provided by the government. The United States is operating without a
court system without it in violation of the constitution.


https://www.healthpovertyaction.org/info-and-resources/the-cycle-of-poverty-and-poor-h
ealth/key-facts/

Poverty and poor health worldwide are inextricably linked. The causes of poor health for millions
globally are rooted in political, social and economic injustices. Poverty is both a cause and a
consequence of poor health. Poverty increases the chances of poor health. Poor health in tum
traps communities in poverty. Infectious and neglected tropical diseases kill and weaken
millions of the poorest and most vulnerable people each year.




Poverty changes your brain to make you less
intelligent, study suggests:
https://www.independent.co. uk/news/science/povert
y-intelligence-aging-brain-low-income-ineguality-a73
33506.html
   Case 6:18-cv-01846-MC          Document 1-1      Filed 10/18/18     Page 74 of 87




Analysis: How poverty can drive down intelligence:
https://www.pbs.org/newshour/economy/making-sense/analysis-how-poverty-can-drive-down-int
elligence

Poverty CAN impact your IQ but it depends on where you live: Americans suffer the effects
more than Europeans, finds study:
https://www.dailymail.co.uk/sciencetech/article-3362363/Poverty-lower-lQ-depends-live-America
ns-suffer-effects-Europeans.html



Here is a list of other courts that have discriminated against me:

Lane County Circuit Court,
Marion County Circuit Court,
Oregon Court of Appeals,
Oregon Supreme Court,
US District Court of Oregon, New York, California, and District of Columbia (when I
called the courthouse and spoke to the clerks and asked for reasonable
accommodations of appointment of lawyers to help me file a habeas corpus to
challenge my false conviction from state court, the clerks did not know what a
reasonable accommodation was or how to grant it, barring me from access to the
courthouse or filing my habeas corpus .. And further requests to get counsel to help me
sue the government were also unanswered)
US District 9 Court of Appeals
The US Supreme Court itself as the clerks do not know how to grant reasonable
accommodations and refuse to acknowledge the Rehab Act of 1973 if you call and ask
any clerk about it.
Social Security Administration hearing processes as disabled people are unable to run
the hearings themselves, but they have no process to take or grant reasonable
accommodations and refuse to respond to them
New York City HRA/OTDA/LINC who does not have a process of providing counsel or
reasonable accommodations to citizens in their hearing processes making them
inaccessible and unconstitutional.
New York City Comptroller hearing process- after $60,000+ was stolen from me by the
city, the comptroller wished to hold a hearing but I was unable to access it without
appointment of counsel at public expense. I am unable to build my claim, file it, argue it,
etc without counsel therefore am being blocked from the hearing process and they
denied the accommodations claiming the ADA does not require appointment of counsel
at public expense, which will have the result of making it so I cannot present any case at
   Case 6:18-cv-01846-MC         Document 1-1      Filed 10/18/18    Page 75 of 87




the hearing and will lose and have trouble appealing, and cannot sue to bring the claim
into court, etc.
Federal Public Defenders in Eugene Oregon and Portland Oregon, who refused to
provide a reasonable accommodation or help me file my habeas corpus to challenge my
false conviction from state court, barring me from being able to file my habeas corpus.

I have additional lawsuits to file such as ADA TITLE Ill claims, ORS 659a.142 claims,
business lawsuits, ineffective assistance of counsel claims, medical malpractice,
vulnerable person abuse claims, and others, so fixing the courts to be accessible is
required for me to go forward with these claims so I can get justice as may others on my
case laws.

And I wish to have my complaint amended to include them in the lawsuit by my court
appointed counsel at public expense.

I also need injunction and protective relief to stop the government from restraining my
liberty in project star gate and using weapons and illegal tactics on me. We have ample
case laws such as the 2nd Circuit decision that energy weapon use is an
unconstitutional use of force, 'excessive use of force,' we have case laws such as
Kaimowitz v Michigan that the government placing electrodes and brain chips in citizens
heads cannot be consented to due to 1st amendment violations (interfering with ability
to generate free speech), we have countless confirmed cases of MKULTRA lawsuits
winning, from the poisoning of citizens and cover up by US DOJ lawyers and US
Supreme Court justices, etc. Kyllo v United States such use of through wall off wall
radar as in Project Star Gate violates the 4th amendment when done without a warrant.
It is also used to seize control over a persons body/brain/home/environment/
energy/matter, making it a 4th amendment violation as an unlawful seizure. One can
consider a person seized to be in custody, arrested, detained, and under remote control
of another taking out that persons will.

Kyllo v United States excerpt:
"The Government maintains, however, that the thermal imaging must be upheld
because it detected "only heat radiating from the external surface of the house," Brief for
United States 26. The dissent makes this its leading point, see post, at 1, contending
that there is a fundamental difference between what it calls "off-the-wall" observations
and "through-the-wall surveillance." But just as a thermal imager captures only heat
emanating from a house, so also a powerful directional microphone picks up only sound
emanating from a house-and a satellite capable of scanning from many miles away
would pick up only visible light emanating from a house. We rejected such a mechanical
   Case 6:18-cv-01846-MC         Document 1-1      Filed 10/18/18     Page 76 of 87




interpretation of the Fourth Amendment in Katz, where the eavesdropping device picked
up only sound waves that reached the exterior of the phone booth. Reversing that
approach would leave the homeowner at the mercy of advancing technology-including
imaging technology that could discern all human activity in the home. While the
technology used in the present case was relatively crude, the rule we adopt must take
account of more sophisticated systems that are already in use or in development.3 The
dissent's reliance on the distinction between "off-the-wall" and "through-the-wall"
observation is entirely incompatible with the dissent's belief, which we discuss below,
that thermal-imaging observations of the intimate details of a home are impermissible.
The most sophisticated thermal imaging devices continue to measure heat "off-the-wall"
rather than "through-the-wall"; the dissent's disapproval of those more sophisticated
thermal-imaging devices, see post, at 10, is an acknowledgement that there is no
substance to this distinction. As for the dissent's extraordinary assertion that anything
learned through "an inference" cannot be a search, see post, at 4-5, that would
validate even the "through-the-wall" technologies that the dissent purports to
disapprove. Surely the dissent does not believe that the through-the-wall radar or
ultrasound technology produces an 8-by-10 Kodak glossy that needs no analysis (i.e.,
the making of inferences). And, of course, the novel proposition that inference insulates
a search is blatantly contrary to United States v. Karo, 468 U.S. 705 (1984), where the
police "inferred" from the activation of a beeper that a certain can of ether was in the
home. The police activity was held to be a search, and the search was held unlawful.4"


"On 6/13/18, the US Court of Appeals for the 2nd Circuit issued a precedential ruling,
authored by Chief Judge Robert A Katzmann, addressing, for the first time, the legality
of police use of a Long Range Acoustic Device ("LRAD") sound cannon for crowd
control purposes. The Court rejected the appeals of two NYPD officers who had sought
qualified immunity in a federal civil rights suit accusing them of using unconstitutionally
excessive force by using the "area denial" function of an LRAD against Black Lives
Matter protesters, observers, and bystanders in December of 2014. The six Plaintiffs in
Edrei, et al. v. City of NY, et al. were at a protest responding to a Staten Island Grand
Jury's decision not to indict NYPD officer Daniel Pantaleo in the death of Eric Garner
when police repeatedly fired the LRAD's "area denial" tone at them to force them away
from an arrest scene. The ruling upholds a 5/31/17 decision by US District Judge Hon.
Robert W. Sweet, denying the officers' and the NYPD's bids to dismiss the case.
Construing the facts about the underlying events, together with video evidence, in the
light most favorable to the Plaintiffs, the Second Circuit held that "purposely using a
LRAD in a manner capable of causing serious injury to move non-violent protesters to
the sidewalks violates the Fourteenth Amendment under clearly established law.... [T]his
Court's longstanding test for excessive force claims teaches that force must be
   Case 6:18-cv-01846-MC            Document 1-1       Filed 10/18/18      Page 77 of 87




necessary and proportionate to the circumstances .... [T]he problem posed by protesters
in the street did not justify the use of force, much less force capable of causing serious
injury, such as hearing loss."" I happen to have hearing loss, along with my other organ
damage from laser energy just like the sound cannon victims, confirmed by an
audiologist.

https://rightsanddissent.org/news/nypd-use-of-sound-cannons-could-be-excessive-force
-court-rules/

Kaimowitz v Michigan ruled government could not place stimoceiver, electrodes, brain
implants in citizens heads any longer as it violated 1st amendment right to generate free
speech:
http://psychrights.org/research/Legal/lnformedConsent/KaimowitzvMichDeptMH(MichCir
1973).pdf

Brain abnormalities in US and Canadian diplomats living in Havana were caused by a mystery
microwave WEAPON and not 'noisy crickets', claims scientist:
https://www.dailymail.co.uk/sciencetech/article-5174763/Mysterious-sonic-weapon-Cuba-microw
aves.html

'Sonic weapon' attacks on US diplomats in Cuba may have been caused by pulses of
electromagnetic radiation, researcher claims:
https://www.dailymail.co.uk/sciencetech/article-6112223/Has-mystery-strange-sonic-weapon-aff
ecting-diplomats-Cuba-solved.html (I accurately predicted the attacks were
electromagnetic/laser based not sonic energy over a year ago on my twitter, knowing how the
technology works as the energy merely converts to ultrasonic/sound energy in your
environment, ears, and brain once it hits and interacts with the energy/matter, if the
energy/matter has that intended effect)

U.S. suspects RUSSIA is behind mystery attacks on diplomats in Cuba which left officials with
brain injuries:
https://www.dailymail.co.uk/news/article-6156559/U-S-suspects-RUSSIA-attacks-diplomats-Cub
a-left-officials-brain-injuries.html (If the US didn't attack the embassy staff itself to sabotage
Cuban/world relations like usual, many countries have it against the US for using energy
weapons on them therefore seek revenge over the US's abusive secret use of energy weapons
by using it back, knowing the US has no intentions to stop themselves and created the issue
entirely on their own. US has been attacking people around the world with energy in secret with
hatred for many decades now, now they do the same to us back? Sounds like sweet justice, "go
fuck yourself US, we know what you're about, we don't want you in our country" .. )

With Sonic Weapon Attack, China Demonstrates Experimental Program:
https://www.theepochtimes.com/with-sonic-weapon-attack-china-demonstrates-experimental-pr
oqram 2539742.html
   Case 6:18-cv-01846-MC           Document 1-1       Filed 10/18/18     Page 78 of 87




Former NSA spy believes he contracted Parkinson's from a microwave attack:
https://www.dailymail.co.uk/health/article-5153943/Ex-NSA-spy-believes-microwave-attack-gave
-Parkinsons.html (i not only have hearing, brain, organ damage, but movement/neuromuscular
disorders such as parkinsonism, all diagnosed long before these articles came out, proving I
knew how the technology effected human life long before the public announcements, solely
because I was involved in secret classified programs and was a real victim all along)

BOEING PAYS WORKER WITH CANCER $500,000:
https://www.washingtonpost.com/archive/business/1990/08/17/boeing-pays-worker-with-cancer-
500000/de5463d6-3c06-40a 1-9122-81 a 7 a98a3cc3/


"SEATTLE -- A Boeing Co. technician diagnosed with a rare form of terminal
leukemia has won a landmark settlement from the aerospace giant after
charging he was used as an unwitting guinea pig in tests to determine the
medical effect of electromagnetic pulse (EMP) radiation on humans.
Attorneys for the technician, Robert Strom, said the out-of-court agreement
announced Wednesday is the first in the nation in which workers have been
compensated for their exposure to low-frequency radiation from
electromagnetic fields.

Because similar emissions are believed to come from power lines, video
display terminals and electric blankets, attorneys said this case could lead to
other legal actions."

The only civilian family to ever receive compenstation for MKUltra:
https://www.washingtonpost.com/archive/politics/1977/05/06/settlement-eyed-in-drug-death-cas
e/914f4d17-65c9-4f1c-aa38-cb8622009a97/ Settlement Eyed in Drug Death Case- Harold
Blauer. Tennis player misdiagnosed and put into program, unwittingly drugged with chemical
weapon to create schizophrenia during Army test case at New York Psychiatric Institute, the
staff then murdered him or he died from the experiment. The case demonstrates how the Army
Justice Department's, hospitals, attorney general, all cover it up each time. Then the attorney
general Warren     E. Burger who authorized the cover up became Court of Appeals judge in
District of Columbia, then US Supreme Court chief justice where he did dirty deeds from behind
the bench. All Warren E Burger had to do to cover his tracks was claim he had no idea what he
   Case 6:18-cv-01846-MC           Document 1-1       Filed 10/18/18      Page 79 of 87




signed his name to, knowing the public viewed this behavior as wrong the reason it was kept
secret in the first place.

CIA operative family compensated for murder of their CIA op father:
https://www.nytimes.com/2012/11 /27 /us/family-of-frank-olson-man-drugged-by-cia-plans-suit.ht
ml Frank Olsen CIA operative drugged with LSD by coworkers and murdered in cover up. He
was even seeing a CIA psychiatrist at New York hospital Columbia University for secretive
treatment related to sickness he allegedly developed at the time, under the table. That's sick: a
psychiatrist from the CIA works at the local mental hospital - to cover up and target citizens
there right?
https://www.rt.com/usa/frank-olson-lsd-murder-476/ Judge says family of bioweapons scientist
can't sue CIA over unsolved death. "The family of Dr. Olson filed a lawsuit against the CIA in
late 2012 accusing the agency of a clandestine murder that had made it a hot topic of
discussing more than half a century after the fact. But while Judge Boasberg agrees that
many of the allegations put forth by the Olson family are likely true - even while admittingly
coming off as unbelievable - he ruled that an earlier settlement agreed upon by the
scientist's children and the sheer tardiness of the late suit have left him unable to allow the
case to continue."

https://www.madinamerica.com/2017/10/iudge-cia-torture-secrecy/ Judge Peels Off Layer of
CIA Torture Secrecy: "The ACLU may also learn more about the psychiatric
community's complicity in the torture program through the disclosure of the
document 'Summary and Undated Reflections of Chief of Medical Services on
OMS Participation in the ROI Program."'
https://www.madinamerica.com/2018/04/apa-see-no-evil-approach-torture/
APA: Do Not Take a "See No Evil" Approach to Torture: APA cover story: they're
admitting to some torture, covering other involvement up. They still took part in
Project Star Gate, and Neuropsychological and Electronic No-Touch Torture (psi
weapons use), completely hidden from all the disclosures and reports,
something I am sure the APA feels quite happy has been hidden and not delt
with. Despite the light touch approach to the torture investigation, APA is
considering undoing some efforts to 'rectify torture involvement.' "From
Psychology Today: The American Psychological Association has previously taken
a number of steps to take responsibility for its involvement in torture and make
amends to those who were harmed. However, the organization's governing
body is now considering undoing some of those efforts."

Canadian MKUltra victims continue to be compensated by their government and win lawsuits:
https://www.madinamerica.com/2017/06/doctors-tortured-patients-ontario-mental-health-centre/
"Doctors Tortured Patients at Ontario Mental-Health Centre" 'A judge has recently ruled
   Case 6:18-cv-01846-MC           Document 1-1       Filed 10/18/18     Page 80 of 87




that patients at a mental health facility in Ontario were tortured by doctors over
a 17-year period in unethical and degrading human experiments. Techniques
used on patients included solitary confinement, administration of hallucinogens
and delirium-producing drugs, and brainwashing methods developed by the
CIA.'


https://www.nytimes.com/1992/11 /19/world/canada-will-pay-50-s-test-victims.html CANADA
WILL PAY 50's TEST VICTIMS
https://www.cbc.ca/news/canada/canadian-government-gag-order-mk-ultra-1.4448933 Trudeau
government gag order in CIA brainwashing case silences victims, lawyer says
https://www.theepochtimes.com/alleged-mkultra-victims-to-file-lawsuit-in-canada 2535273. html
Alleged MKULTRA Victims to File Lawsuit in Canada
https://www.ctvnews.ca/gov-t-settles-with-cia-brainwashing-survivor-1.247259 Gov't settles with
CIA brainwashing survivor



Use of such programs and technology on citizens without due process, violates the due
process clause. Law enforcement also uses it to interrogate, assault, torture, and
question suspects, without providing them counsel, known as remote interrogations and
renditions, which my CIA pals are prepared to testify to, a 6th amendment violation as
one has the right to have counsel defend your rights during interrogations. Even with a
conviction, torture is barred by the 8th amendment, so of course it cannot be used on
citizens in public, at all. Slavery to science, research and torture programs is also
banned by the 13th amendment. Despite all the laws being stacked against Project Star
Gate, NSA, DIA, CIA, etc, it continues on, secretly, the only way the government could
do it and keep it from being known by the public (and who are let in on it, use plausible
deniability to hide their involvement and knowledge, the same as feigning negligence) ..

I have also been subjected to fraud on the court/ discrimination as I attempted to file for
relief pro se before, but courts dismissed my claims without merit, even when the
governments own documents and all the witnesses confirmed I was in Project Star
Gate, subjected to surveillance, spying, torture, cover ups, and other abuses. The
reasoning behind this is probably simple: local courthouses are ran by remote viewers,
secret spies, who already know all this is real. This is well documented in the NSA
revelations, and Project Star Gate documents that this technology is in secret use all
around society, by the courts, police, lawyers, psychologists, academics, and others,
and that NSA/CIA/DIA etc have massive local presences and hands in all local
activities, yet everyone stays entirely quiet about it, and make secret decisions against
   Case 6:18-cv-01846-MC         Document 1-1       Filed 10/18/18    Page 81 of 87




the victims to prevent getting them justice. In court they often refer to the secret use of
NSA technology as "parallel construction" and "planned programmed perjury policy" as
NSA whistleblower William Binney, my personal friend calls it. It is also called plausible
deniability. This is where everyone from the state goes into court, lies about how NSA
was not used when it was used, present a falsified narrative hiding the technology use
and secret methods, and the judge nor defense counsel raise a peep about it even after
the news had ran articles about it going on.

"In Bulloch v. United States, 763 F.2d 1115, 1121 (10th Cir. 1985), the court
stated "Fraud upon the court is fraud which is directed to the judicial machinery
itself and is not fraud between the parties or fraudulent documents, false
statements or perjury .... It is where the court or a member is corrupted or
influenced or influence is attempted or where the judge has not performed his
judicial function --- thus where the impartial functions of the court have been
directly corrupted."" - this case law invalidates all prior judgments and decisions
against me regarding my attempts to get help with being a Project Star Gate
victim. The only remedy for fraud on the courts, is to vacate, overturn, or ignore
those decisions as if they never happened, and damages and remedy are owed.
The courts actions were to never investigate my abuse, they held no trial or
hearings, dismissing my cases before even doing basic fact finding, basic fraud
on the courts. My belief is this was done to cover up the fact the judges knew my
abuse was real.

Immunity lets bad judges off hook for bad behavior:
https://www.usatoday.com/story/news/nation/2014/07/28/bad-judges-immunity-ci
vil-lawsuits/13259199/

"Meanwhile, only a handful of judges nationwide have been successfully sued for
civil rights violations - none in Michigan. One such case involved a Tennessee
juvenile court judge who was accused of violating the civil rights of three women
by sexually assaulting them and threatening to take their kids away if they didn't
give in. In 1996, the 6th Circuit denied him judicial immunity from civil liability.
    Case 6:18-cv-01846-MC       Document 1-1     Filed 10/18/18    Page 82 of 87




Judicial immunity is a sore spot for Stuart James, a civil rights lawyer in
Chattanooga, Tenn., who is handling two civil suits against state judges - one of
whom escaped liability recently. That case involved a judge accused of
propositioning a woman for sex in exchange for him issuing a warrant for some
individuals she claimed attacked her.

In February, a federal judge dismissed the lawsuit, concluding that even if the
judge did ask her for sex, he was protected by the immunity doctrine. The judge,
however, lost his job and was indicted on criminal charges. He just can't be sued
for money."

Look at this: SCOTUS says it is okay for judges to order hits and killings by
police/agents and cannot be sued for damages:

"Mireles v. Waco
On the other hand, misbehavior while performing judicial acts is immune. In the
case of Mireles v. Waco (1991 ),[16] when a defense lawyer failed to appear for a
scheduled hearing, the judge not only issued a bench warrant for his arrest, but
instructed the police sent to arrest him to "rough him up a little" to teach him not
to skip court dates. Although this was entirely unprofessional and possibly
criminal, the judge was held, by the Supreme Court, to have absolute immunity
from a lawsuit arising from the resulting beating, because done entirely within his
activities as a judge presiding over a court."

Although there is the doctrine of judicial immunity protecting judges created by
SCOTUS, I can assure the public the judges only have it set up that way
because they being CIA operatives want to be able to rape, murder, torture and
kill and do not want their agents to be liable for any of it. This is why the doctrine
of judicial immunity must come to an end now. It is the same - given their crime
sprees - as being a mafia in control of the world- because of their lack of doing
actual good to stop huge crimes from happening or awarding any kind of relief
when victims come requesting it. Also the ADA, Tennessee v Lane, state based
antidiscrimination law have already stripped immunity by making the courts and
judges responsible for disability discrimination - at the command of legislature
and the SCOTUS, along with the fraud on the court invalidating courts decisions.
The court may be good, but those who run it are not.
    Case 6:18-cv-01846-MC        Document 1-1      Filed 10/18/18    Page 83 of 87




With the invent of psychotronics it became possible to determine who would be
absolutely loyal, to weed out good people, whistleblowers, and dissent. This
meant Presidents and Governors could screen each other, billionaires could
screen allies, and each worker could be screened to ensure they would only do
the elites bidding before being brought into the secret world - and then only give
campaign donations and official appointments to these buddies without risk
anyone would squeal on them. This is how the federal, and state courts are
operated amongst schools and local governments, barring victims like me from
bringing claims in addition to all the other protections. Literally, the CIA can
control entire courts nationwide with "NOC listed"/ "illegals." That is, undercover
spies with remote view powers ..

Further any court judge who said I was delusional or frivolous for reporting being
a victim of directed energy and remote viewing is performing discrimination
against my disability and how I obtained my disability: I have military trauma,
PTSD, and brain and bodily injuries due to my victimization. When the judges
hear this and they claim this is not reality, they are merely using the stance that
generalizations about victims like me being mentally ill even though our history is
hundreds of thousands of Americans have been victims of these types of abuses
in these types of programs such as MKULTRA and Project Star Gate. It is not ok
to marginalize us as people and discriminate against us just for being victims.
The idea we are all mentally ill is an excuse, a cover up for why the judges never
help us. This is illegal, because we have a right to participate the programs,
activities, services of the court, including receiving jury verdicts against the
government, and money awards against our perpetrators.

We have confirmed several victims have tried to sue, including John Ginter in
1967, after being irradiated in his prison cell in San Quentin California - also tried to
sue again April 14 1994 (United States District Court, Eastern District of
California Case no: 94-097-WBS) - the judge dismissed his case without any
hearing or discovery claiming his petition was "well beyond the realm of reality or
possibility." And John St Clair Akwei in 1992 (Washington, DC. Civil Action No
92-0449) claimed to be targeted by NSA personnel and NSA remote neural
monitoring and electronic brain link in John Akwei v National Security Agency -
    Case 6:18-cv-01846-MC           Document 1-1        Filed 10/18/18      Page 84 of 87




his lawsuit was dismissed as frivolous without discovery or hearing:
http://mindjustice.org/ginter.htm
http://oregonstatehospital.net/d/otherfiles/Akwei-v-NSA-Case-File.pdf

I know John St Clair Akwei personally and he supports our modern day fight
against these abuses.

John St Clair Akwei's case was fully published in Nexus Magazine on full NSA
infastructure April-May 1996:
http://oregonstatehospital.net/d/otherfiles/Covert-Operations-of-the-US-National-
Security-Agency.pdf

The public did not take John St Clair Akwei's case as frivolous. The judges are
out of line with public opinion and knowledge proving their gross corruption and
abuse of the public.

Very strange .. Dismiss lawsuits without discovery or hearing, when the
government has 100,000s of documents on developing and using this technology
around society discrediting the judges stance, some of it was sitting at the
National Archives in Maryland in the 1990s, and the judge doesn't even check or
care? Do you know this is the same as sentencing citizens to death and torture,
by judges permitting government to do these things to us?

I have psychiatrists and psychologists waiting by to correct the errors in judge
thinking. It is not sensible to come to the judges conclusions.

Dr. Colin Ross MD Psychiatrist confirmed these abuses were real on History Channel in 2001,
in a show called Histories Mysteries : Mind Control America's Secret War documenting the
criminal history of officials and the medical establishment in covering up these crimes including
todays Project Star Gate weapons abuses. He testified today programs use acoustic and
electromagnetic rays and are tested from outerspace. You can tell officials are guilty by their
irrational insensible responses such as to not act or to deny the abuses are real:

Federal intelligence and government funded agencies and contractors-including many of
America's most prestigious universities-comprise a long history of mind control research that
dates to World War Two. "These kinds of electromagnetic and acoustic weapons are
well-described going back to the [CIA mind control] MK-ULTRA documents-very primitive like
    Case 6:18-cv-01846-MC            Document 1-1         Filed 10/18/18      Page 85 of 87




early forms of them," psychiatrist and author of The CIA Doctors: Human Rights Violations by
American Psychiatrists Colin A. Ross explains.

They're described in Defense Electronics magazine. They're described in US News and World
Report. There was an article a little over a decade ago describing the specific electromagnetic
weapon, what the specs of the weapon were, the aircraft it was being tested in by the Air Force,
the altitude of the aircraft, how far into the skin the electromagnetic energy would penetrate,
who the contractor was-mainly Sandia Labs.

Ross continues,

You can find pictures of these weapons on Wikipedia easily. So they definitely exist. When you
look at the documented history of CIA-military testing of hypnosis, LSD, biological weapons,
chemical weapons, other interrogation chemicals on unwitting civilians massively for decades,
why would we think, "Oh, it's impossible that these weapons are being tested on unwitting
civilians."

"It's not sensible to reach that conclusion, given the prior history of testing *all kinds* of other
weapons on unwitting civilians-including radiation experiments. So, I would say that it's
perfectly realistic, possible, maybe even likely that these weird electromagnetic weapons are
being beamed at civilians without their knowledge or permission. And then the people who are
experiencing the effects are of course just completely written off as being nuts, completely
discredited, nobody buys it, so that's perfect cover. Now does that mean everybody's story's
real? No way. But I don't think zero is real either. Source of the above statement made after the
Aaron Alexis Navy Shooter complained of "ELF weapons" attacks (and yes the Navy has these
weapons built as he complained, and has been caught using them on citizens before in at least
one town: Eugene Oregon):
https://web.archive.org/web/20160402100252/http://memoryholeblog.com/2015/01 /20/psychiatr
y-and-mind-control-101 /


Dr. Colin Ross MD covers the history of military mind control and interrogation tactics. Hundreds
of thousands of victims just upto the 1970s none of them got justice:
http://www.oregonstatehospital.net/video.php?id=HI zFD879v0

Peter Breggin MD Harvard psychiatrist discusses his huge background in mind control,
including helping to chase Jose Delgado MD PhD CIA torture doctor and implant and remote
influencing expert "back to Spain." He discusses mental patients being implanted at Harvard in
secret and doctors remotely controlling them in secret:
http://www.oregonstatehospital.net/video.php?id=qP5RwYQadzw

ABCNews Special Report 1979 Mission Mind Control, shows a bull brain wired with remote
control device being remotely controlled and covers other parts of the program (no where near
in its entirety because most of the program was covered up and hidden, including key
     Case 6:18-cv-01846-MC           Document 1-1        Filed 10/18/18      Page 86 of 87




operational successes like remote view weapon development and testing using directed
energy): http://www.oregonstatehospital.net/video.php?id=7vBldHiYYfA

History Channel show Histories Mysteries Mind Control Americas Secret War aired in 2001 with
Dr Colin Ross and other key researchers discuss the very criminal nature of these kind of
abuses, the secret classified protection of these abuses including no known researchers
obtaining anything about today's ongoing programs, everyone knowing it's wrong and illegal but
still doing it anyway, the lack of prosecutions afterwards and the message to their agents "do it.
No punishment." Discusses today's modern day abuses using directed energy from long
distances: http://www.oregonstatehospital.net/video.php?id=bNv VOn4puY


CNN also covered the remote viewing weapon as they could in 1985, episode RF
weapons and testing. They demonstrate how phased array antenna and lasers
outside of a monkeys brain can read and write to the monkey. They also show
video of what it must be like to remote view, having images of the outside world
from satellite and radar and brain imaging beamed into your head as if you were
able to fly around the world outside of your body:
http://www.oregonstatehospital.net/video. php?id=x0pG9uzLJX4
http://www. oregonstatehospital. net/video. php?id=sDIKt9vU87 s
     Case 6:18-cv-01846-MC          Document 1-1       Filed 10/18/18     Page 87 of 87




 As such the Rehab Act requires the court to purchase accommodations such as lawyers to
 represent disabled people, because we are otherwise barred from the court, and cannot make
 use of them the same as nondisabled, and the Rehab Act guarantees our access to the court
 the same as rich nondisabled people. Thus the US District court is motioned to appoint counsel
 based on the due process clause and Rehab Act. Below because ADA is involved, I also
 request this appointment under the ADA

 I have been barred from the courts so I could not sue the government properly for them putting
 me in Project Star Gate, raping my genitals with the technology, massaging my body, causing
 heat and cold, and sounds and visions in the head, which my psychologists have confirmed is
 done by the governments directed energy satellite and radar technology.

 When I receive appointment of counsel, my claim can be revised, investigated, and
 argued. I am unable to put all my claims in here, because I can barely type, remember,
 think, perform labor, sustain energy and health, etc, and need counsel at public
 expense to help me further. I am badly beat up and injured.

 Damages sought: $1 trillion dollars economic, non economic losses, emotional injuries,
 etc.

 A jury trial is also demanded.

 Thank you, please stop discriminating against me and help me gain access to the
 federal, state, and local courts and processes,


 \~<l
JTodd Giffe~
 405 W Centennial BLVD
 Springfield, OR 97477
 5039675202
 https://www.trumpsweapon.com/
 case@oregonstatehospital.net
